    Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 1 of 101. PageID #: 10341




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                            MDL No. 2804
IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                           Case No. 1:17-md-2804

THIS DOCUMENT RELATES TO:                                   Judge Dan Aaron Polster
   The County of Summit, Ohio, et al. v.
   Purdue Pharma L.P., et al.
   Case No. 18-op-45090


                    DEFENDANT WALMART INC.’S ANSWER AND
              AFFIRMATIVE DEFENSES TO PLAINTIFFS’ AMENDMENT BY
               INTERLINEATION TO THE THIRD AMENDED COMPLAINT

        Defendant Walmart Inc. (“Walmart”) hereby answers the Amendment by Interlineation

to the Third Amended Complaint (In re Nat’l Prescription Opiate Litig., Case No. 17-md-2804

(N.D. Ohio), (“MDL”), ECF No. 2943) (“Amendments”) filed in County of Summit, Ohio v.

Purdue Pharma L.P.1

        Unless expressly stated otherwise, Walmart denies each and every allegation contained in

the Amendments, including any allegations contained in the preamble, unnumbered and

numbered paragraphs, titles, headings, subheadings, footnotes, images, characterization of

1
  This Answer responds only to the Amendment by Interlineation to the Third Amended Complaint (MDL ECF No.
2943) filed in County of Summit, Ohio v. Purdue Pharma L.P., No. 18-OP-45090 (N.D. Ohio), and does not respond
to the Amendment by Interlineation to the Third Amended Complaint filed in County of Cuyahoga, Ohio v. Purdue
Pharma L.P., No. 17-OP-45004 (N.D. Ohio). On December 18, 2018, the Court required Walmart to respond to the
Second Amended Complaint filed by Summit County (MDL ECF No. 1203). On April 25, 2019, Special Master
Cohen ruled that Walmart did not have to answer the Third Amended Complaint filed by Summit County as
Walmart’s answer to the Second Amended Complaint was deemed operative (MDL ECF No. 1576). To date, neither
the Court nor Special Master Cohen have ordered Walmart, or any Defendant, to answer the Third Amended
Complaint filed by Summit County. On December 13, 2019, Special Master Cohen stated that the Track 1B
Defendants “need only file answers to the Amendments-by-Interlineation.” Special Master Cohen confirmed on
December 21, 2019 that “the Answers Defendants are required to file . . . should be responsive only to the
paragraphs in the Amendments by Interlineation . . . and not the full Complaints.” Consequently, this Answer
responds only to the Amendments by Interlineation as filed by Summit County (MDL ECF No. 2943) and not the
remaining allegations set forth in Summit County’s Third Amended Complaint. Walmart reserves the right to
answer the remaining allegations set forth in Summit County’s Third Amended Complaint at any time or as ordered
by the Court. Walmart files this Answer to comply with the directives of the Court and the Special Master and
without prejudice to the Motion to Dismiss previously filed at MDL ECF No. 3035.
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 2 of 101. PageID #: 10342



documents, and stricken words, and specifically denies any liability to Plaintiffs. To the extent

not expressly denied, all allegations for which Walmart denies possessing knowledge or

information sufficient to form a belief are denied. Walmart reserves the right to seek to amend

and supplement its Answer as may be appropriate or necessary.

                                          PREAMBLE

       Plaintiff County of Summit, Ohio (the “County” or “Plaintiff”), respectfully submits the

following Amendment by Interlineation to the Third Amended Complaint (Dkt. No. 1465). This

Amendment by Interlineation includes dispensing-related claims against the CVS, Walgreens,

Rite Aid, Walmart, and HBC/Giant Eagle Entities, described further below, who collectively

purchased approximately 178 million estimated 10mg equivalent pills in the County from 2006

to 2014, the years for which ARCOS data is available. Over the same time period, individually,

CVS purchased more than 62 million, Walgreens more than 52 million, Rite Aid more than 35

million, Walmart nearly 4 million, and Giant Eagle more than 25 million estimated 10mg

equivalent pills in Summit County.

ANSWER:        The unnumbered first paragraph, which summarizes Plaintiffs’ claims, does not

require a response. To the extent a response is required, Walmart denies that Plaintiffs are

entitled to relief on the claims asserted against Walmart. Further, Walmart denies the remaining

allegations contained in the unnumbered first paragraph as they apply to Walmart. The remaining

allegations contained in the unnumbered first paragraph are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).




                                                2
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 3 of 101. PageID #: 10343



                                           PARTIES

               1.      CVS Entities

          1.   Defendant CVS Indiana L.L.C., is an Indiana limited liability company with its

principal place of business in Indianapolis, Indiana. Defendant CVS Rx Services, Inc. is a New

York corporation with its principal place of business in Woonsocket, RI. Defendant CVS

Pharmacy, Inc. is a Rhode Island corporation with its principal place of business in Woonsocket,

Rhode Island. CVS Pharmacy, Inc. is a wholly owned subsidiary of CVS Health Corporation.

Defendant CVS Pharmacy, Inc. is both a DEA registered “distributor” and a DEA registered

“dispenser” of prescription opioids and is registered to do business in Ohio. Defendant Ohio

CVS Stores, LLC is an Ohio corporation with its principal place of business in Rhode Island, and

is registered to do business in Ohio.

ANSWER:        The allegations contained in Paragraph 1 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

Responding further, Paragraph 1 state legal conclusions to which no response is required. To the

extent a response is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5)

          2.   Defendants CVS Indiana L.L.C., CVS Rx Services, Inc., CVS Pharmacy, Inc.,

and Ohio CVS Stores, LLC are collectively referred to as “CVS.” CVS, conducts business as a

licensed wholesale distributor and dispenser. At all times relevant to this Complaint, CVS

distributed and/or dispensed prescription opioids throughout the United States, including in Ohio

and Summit County Plaintiffs’ communities specifically. CVS expanded its pharmacy operations

                                                3
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 4 of 101. PageID #: 10344



in 2019 with the acquisition of the Ritzman Pharmacy chain. CVS is liable as successor for the

Ritzman pharmacy operations.

ANSWER:        The allegations contained in Paragraph 2 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

               6.      HBC and Giant Eagle Entities

       3.      Defendant HBC Service Company (“HBC”) is an operating division of Defendant

Giant Eagle, Inc. (“Giant Eagle”). HBC operated as a licensed wholesale distributor in Ohio,

licensed by the State of Ohio Board of Pharmacy. Giant Eagle is a Pennsylvania corporation with

its principal place of business in Washington, Pennsylvania. At all times relevant to this

Complaint, HBC distributed and Giant Eagle dispensed prescription opioids in Ohio and Summit

County specifically.

ANSWER:        The allegations contained in Paragraph 3 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

               11.     Rite Aid Entities

       4.      Defendant Rite Aid Corporation is a Delaware corporation with its principal

office located in Camp Hill, Pennsylvania. Defendant Rite Aid of Maryland, Inc., d/b/a Rite Aid

Mid- Atlantic Customer Support Center, Inc. is a subsidiary of Rite Aid Corporation and is itself

Maryland corporation with its principal office located in Camp Hill, Pennsylvania. At all times

relevant to this Complaint, Rite Aid of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer



                                                4
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 5 of 101. PageID #: 10345



Support Center, Inc. distributed prescription opioids throughout the United States, including in

Ohio and Summit County specifically. Defendant Rite Aid Headquarters Corporation is a

Delaware corporation with its principal office located in Camp Hill, Pennsylvania. Rite Aid

Headquarters Corp., by and through its various DEA registered subsidiaries and affiliated

entities, conducts business as a licensed wholesale distributor and pharmacy operator.

ANSWER:        The allegations contained in Paragraph 4 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       5.      During the relevant time period, and as further alleged below, Rite Aid entities

also owned and operated pharmacies in the County through Defendant Rite Aid of Ohio, Inc.

Defendant Rite Aid of Ohio, Inc. is an Ohio corporation with its principal place of business in

Ohio. Rite Aid of Ohio, Inc. was in the business of holding and operating retail pharmacies in

Ohio, including in Summit County, on behalf of its parent company Rite Aid Corporation. Rite

Aid of Ohio, Inc. orders of controlled substances [sic] from Rite Aid of Maryland, Eckerd

Corporation—another Rite Aid subsidiary, and other wholesalers. These controlled substances

are distributed and dispensed according to practices and procedures established by Rite Aid

Corporation and Rite Aid Headquarters Corporation. Defendants Rite Aid Corporation, Rite Aid

of Maryland, Inc., d/b/a Rite Aid Mid-Atlantic Customer Support Center, Inc., and Rite Aid of

Ohio, Inc. are collectively referred to as “Rite Aid.”

ANSWER:        The allegations contained in Paragraph 5 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is




                                                  5
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 6 of 101. PageID #: 10346



required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       6.      Rite Aid Corporation established national policies and procedures governing the

dispensing of controlled substances throughout the United States that it directed and intended

that those policies and procedures would be implemented by its subsidiaries on a nationwide

basis including, specifically, in Ohio and Summit County. At all times relevant to this

Complaint, Defendant Rite Aid Corporation was responsible for directing and implementing

policies and procedures governing the dispensing of controlled substances by its subsidiaries,

including but not limited to Rite Aid of Ohio, Inc., throughout the United States, including in

Ohio and the County specifically.

ANSWER:        The allegations contained in Paragraph 6 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

               12.    Walgreens Entities

       7.      Defendant Walgreen Co. is an Illinois corporation with its principal place of

business in Deerfield, Illinois. Defendant Walgreen Eastern Co., Inc. is a New York corporation

with its principal place of business in Deerfield, Illinois. Defendants Walgreen Co. and Walgreen

Eastern Co. are collectively referred to as “Walgreens.” Walgreens conducts business as a

licensed wholesale distributor. During the relevant time period, and as further alleged below,

Walgreens entities also owned and operated pharmacies in the County. At all times relevant to

this Complaint, Walgreens distributed and dispensed prescription opioids throughout the United

States, including in Ohio and Summit County Plaintiffs’ communities specifically.



                                                6
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 7 of 101. PageID #: 10347



ANSWER:        The allegations contained in Paragraph 7 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       8.      Expanding its dispensing operations, Walgreens also acquired a number of former

Rite-Aid stores, including in the County. Walgreens is liable as a successor for these stores’ prior

conduct, as well as for its own operations.

ANSWER:        The allegations contained in Paragraph 8 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

               13.     Walmart Entities

       9.      Defendant Walmart, Inc., formerly known as Wal-Mart Stores, Inc., is a Delaware

corporation with its principal place of business in Bentonville, Arkansas. Walmart, through its

various DEA registrant subsidiaries and affiliated entities, conducts business as a licensed

wholesale distributor and as a dispenser. Defendant Wal-Mart Stores East, Inc. is a Delaware

corporation with its principle place of business in Arkansas. Defendants Walmart Inc. and Wal-

Mart Stores East, Inc. are collectively referred to as “Walmart.” At all times relevant to this

Complaint, distributed and dispensed prescription opioids throughout the United States,

including in Ohio and Summit County Plaintiffs’ communities specifically.

ANSWER:        Walmart admits that effective February 1, 2018, Wal-Mart Stores, Inc. changed

its name to Walmart Inc. Walmart admits that Walmart Inc. is a corporation organized under

Delaware law with its principal place of business in Arkansas. Walmart further admits that for a



                                                 7
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 8 of 101. PageID #: 10348



time period prior to April 2018, Walmart, through its subsidiary, distributed certain prescription

medication to certain of its own stores in the United States, including in Ohio and Summit

County. Walmart admits that for a time period prior to April 2018, it was properly licensed to

conduct business relating to distributing of controlled substances. Walmart admits that it is

properly licensed to conduct business relating to dispensing of controlled substances. Walmart

denies the remaining allegations contained in Paragraph 9.

       10.     Collectively, Defendants CVS, Rite Aid, Walgreens, Walmart, and Giant Eagle

are referred to as “National Retail Pharmacies.” Defendants AmerisourceBergen, Anda,

Cardinal, Discount Drug, HBC, Henry Schein, McKesson, Miami-Luken, Prescription Supply,

and the National Retail Pharmacies are collectively referred to as the “Distributor Defendants.”

ANSWER:        Paragraph 10 purports to recite the shorthand terms that Plaintiffs define for their

use in their Complaint, and such allegations do not require a response from Walmart. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 10 as they

apply to Walmart.

                                   FACTUAL ALLEGATIONS

                       A.      The National Retail Pharmacies’ Obligations Are Responsible
                               for Guarding Against Diversion from Their Retail Stores.

       1.      The National Retail Pharmacies have common-law and statutory duties to guard

against, and not fuel, diversion. In addition to their responsibilities as distributors, as dispensers,

they must maintain effective systems to guard against diversion at the pharmacy level. Under the

common law, the National Retail Pharmacies had a duty to exercise reasonable care in delivering

dangerous narcotic substances. Defendants breached their duty to exercise reasonable care in

delivering narcotic substances and both created and failed to prevent a foreseeable risk of harm to

Summit County. As the supply of opioids and the evidence of addiction to and abuse of these


                                                  8
  Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 9 of 101. PageID #: 10349



drugs grew, these Defendants were again reminded of both the nature and harms of opioid exposure

and use.

ANSWER:        Paragraph 1 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 1 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 1 are not directed toward Walmart and therefore no

response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        2.     Each Defendant assumed a duty, when speaking publicly about opioids and their

efforts and commitment regarding diversion of prescription opioids, to speak accurately and

truthfully.

ANSWER:        Paragraph 2 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the legal conclusion stated in Paragraph 2 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 2 are not directed toward Walmart and therefore no

response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        3.     Under the federal Controlled Substances Act (“CSA”) and Ohio controlled-

substances laws, they likewise were required to design and operate effective systems to guard

against diversion. See, e.g., 21 U.S.C. § 823. Federal regulations issued under the CSA also

mandate that all registrants “design and operate a system to disclose to the registrant suspicious



                                                9
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 10 of 101. PageID #: 10350



orders of controlled substances.” 21 C.F.R. § 1301.74(b). Defendants also have independent

duties under Ohio law. The Ohio Administrative Code imposes obligations and duties upon

“licensees” and “registrants” to “provide effective and approved controls and procedures to deter

and detect theft and diversion of dangerous drugs.” O.A.C. § 4729-9-05(A). These duties extend

to manufacturers, wholesalers, and pharmacies alike.

ANSWER:        Paragraph 3 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 3 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 3 are not directed toward Walmart and therefore no

response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       4.      The National Retail Pharmacies, like manufacturers and other distributors, are

registrants under the CSA. 21 C.F.R. § 1301.11. Under the CSA, pharmacy registrants are

required to “provide effective controls and procedures to guard against theft and diversion of

controlled substances.” See 21 C.F.R. § 1301.71(a). In addition, 21 C.F.R. § 1306.04(a) states,

“[t]he responsibility for the proper prescribing and dispensing of controlled substances is upon the

prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription.” Pharmacists must ensure that prescriptions of controlled substances are “issued for

a legitimate medical purpose by an individual practitioner acting in the usual course of his

professional practice.” 21 C.F.R. § 1306.04(a); see also O.A.C. §§ 4729-5-21(A) & 4729-5-

30(A). The DEA has recognized that “as dispensers of controlled substances, pharmacists and

pharmacy employees are often the last line of defense in preventing diversion.”



                                                10
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 11 of 101. PageID #: 10351



ANSWER:        Paragraph 4 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Paragraph 4 states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the legal conclusions

stated in Paragraph 4 and further denies the allegations contained therein as they apply to

Walmart. Moreover, the remaining allegations contained in Paragraph 4 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       5.      Because pharmacies themselves are registrants under the CSA, the duty to prevent

diversion lies with the pharmacy entity, not the individual pharmacist.

ANSWER:        Paragraph 5 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the legal conclusion stated in Paragraph 5 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 5 are not directed toward Walmart and therefore no

response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       6.      Although it acts through its agents, the pharmacy, as the DEA registrant, is

ultimately responsible to prevent diversion, as described above. To that end, the Tenth Appellate

District of the Court of Appeals of Ohio has determined that the Ohio Administrative Code

“places the ultimate responsibility upon the ‘registrant’ … to provide effective and approved

controls and procedures to deter and detect theft and diversion of dangerous drugs.”




                                                11
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 12 of 101. PageID #: 10352



ANSWER:         Paragraph 6 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, Paragraph 6 states legal conclusions to which

no response is required. To the extent a response is required, Walmart denies the legal

conclusions stated in Paragraph 6 and further denies the allegations contained therein as they

apply to Walmart. Moreover, the remaining allegations contained in Paragraph 6 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       7.      Thus, in addition to their duties as distributors, the National Retail Pharmacies also

had a duty to design and implement systems to prevent diversion of controlled substances in their

retail pharmacy operations. The National Retail Pharmacies had the ability, and the obligation, to

look for these red flags on a patient, prescriber, and store level, and to refuse to fill and to report

prescriptions that suggested potential diversion.

ANSWER:        Paragraph 7 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 7 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 7 are not directed toward Walmart and therefore no

response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

                        B.     The National Retail Pharmacies Understood Both the
                               Existence and the Importance of their Obligations to Guard
                               Against Diversion at the Pharmacy Level.



                                                  12
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 13 of 101. PageID #: 10353



       8.      The National Retail Pharmacies were well aware of these obligations. DEA has

repeatedly emphasized that retail pharmacies, including the National Retail Pharmacies, are

required to implement systems that detect and prevent diversion and must monitor for and report

red flags of diversion. When red flags appear, the pharmacy's “corresponding responsibility”

under 21 C.F.R. § 1306.04(a) requires it either to take steps (and document those steps) to

resolve the issues or else to refuse to fill prescriptions with unresolvable red flags.

ANSWER:         Paragraph 8 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Paragraph 8 states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the legal conclusions

stated in Paragraph 8 and further denies the allegations contained therein as they apply to

Walmart. Moreover, the remaining allegations contained in Paragraph 8 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       9.      Not only do National Retail Pharmacies often have firsthand knowledge of

dispensing red flags – such as distant geographic location of doctors from the pharmacy or

customer, lines of seemingly healthy patients, out-of-state license plates, and cash transactions,

and other significant information – but they also have the ability to analyze data relating to drug

utilization and prescribing patterns across multiple retail stores. As with the other Distributor

Defendants and Marketing Defendants, these data points give the National Retail Pharmacies

insight into prescribing and dispensing conduct that enables them to play a valuable role in the

preventing diversion and fulfilling their obligations under the CSA.




                                                  13
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 14 of 101. PageID #: 10354



ANSWER:        Walmart admits that at all times relevant to this litigation, it possessed certain data

on prescription medication it distributed and dispensed. Walmart denies the remaining

allegations contained in Paragraph 9 as they apply to Walmart. Further, the remaining allegations

contained in Paragraph 9 are not directed toward Walmart and therefore no response from

Walmart is required. To the extent a response to such allegations is required, Walmart is without

knowledge or information sufficient to form a belief as to their truth; such allegations are

therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       10.     The DEA has also repeatedly affirmed the obligations of National Retail

Pharmacies to maintain effective controls against diversion in regulatory action after regulatory

action. In addition, the DEA, among others, has provided extensive guidance to National Retail

Pharmacies concerning their duties to the public. In particular, the guidance advises how to

identify red flags and other evidence of diversion.

ANSWER:            Paragraph 10 refers to documents that speaks for themselves, and Walmart denies

any characterizations thereof. Responding further, Paragraph 10 states a legal conclusion to

which no response is required. To the extent a response is required, Walmart denies the legal

conclusion stated in Paragraph 10 and further denies the allegations contained therein as they

apply to Walmart. Moreover, the remaining allegations contained in Paragraph 10 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       11.     For example, DEA guidance instructs pharmacies to monitor for red flags that

include: (1) prescriptions written by a doctor who writes significantly more prescriptions (or in



                                                 14
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 15 of 101. PageID #: 10355



larger quantities or higher doses) for controlled substances as compared to other practitioners in

the area, and (2) prescriptions for antagonistic drugs, such as depressants and stimulants, at the

same time. Most of the time, these attributes are not difficult to detect and should be easily

recognizable by the National Retail Pharmacies’ diversion control systems.

ANSWER:        Walmart denies the allegations contained in Paragraph 11 as they apply to

Walmart. Further, the remaining allegations contained in Paragraph 11 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       12.     Other signs of diversion can be observed through data available to the National

Retail Pharmacies. That data allows them to observe patterns or instances of dispensing that are

potentially suspicious, of oversupply in particular stores or geographic areas, or of prescribers or

facilities that seem to engage in illegitimate prescribing.

ANSWER:         Walmart denies the allegations contained in Paragraph 12 as they apply to

Walmart. Further, the remaining allegations contained in Paragraph 12 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       13.     The DEA has also conducted meetings with retail pharmacies, including the

National Retail Pharmacies. For example, in December 2010, DEA hosted a meeting with CVS’s

representatives and counsel and advised CVS of the “red flags . . . that a pharmacy should be

familiar with in order to carry out its corresponding responsibility to ensure that the controlled

substances are dispensed for a legitimate medical purpose.”



                                                 15
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 16 of 101. PageID #: 10356



ANSWER:        Paragraph 13 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Walmart is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 13; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       14.     Examples of red flags that the DEA identified during its meeting with CVS include:

                  a. many customers receiving the same combination of prescriptions (i.e.,
                     oxycodone and alprazolam);

                  b. many customers receiving the same strength of controlled substances (i.e.,
                     30 milligrams of oxycodone with 15 milligrams of oxycodone and 2
                     milligrams of alprazolam);

                  c. many customers paying cash for their prescriptions;

                  d. many customers with the same diagnosis codes written on their
                     prescriptions (i.e., back pain, lower lumbar, neck pain, or knee pain);

                  e. individuals driving long distances to visit physicians and/or to fill
                     prescriptions.

ANSWER:        Paragraph 14 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Walmart is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 14; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       15.     As another example, in a 2016 presentation to the American Pharmacists

Association, the DEA reiterated that retail pharmacies must watch for red flags such as: large

numbers of customers who: receive the same combination of prescriptions, receive the same

strength of controlled substance prescription (often for the strongest dose), have prescriptions

from the same prescriber, and have the same diagnosis code.

ANSWER:        Paragraph 15 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Walmart is without knowledge or information



                                               16
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 17 of 101. PageID #: 10357



sufficient to form a belief as to the truth of the allegations contained in Paragraph 15; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       16.     In 2006, the National Association of Chain Drug Stores (“NACDS”) issued a

“Model Compliance Manual” intended to “assist NACDS members” in developing their own

compliance programs. The Model Compliance Manual notes that a Retail Pharmacy may:

               Generate and review reports for its own purposes” and refers to the assessment tools
               identified by CMS in its Prescription Drug Benefit Manual chapter on fraud, waste
               and abuse, including:

                  Drug Utilization Reports, which identify the number of prescriptions filled for
                   a particular customer and, in particular, numbers for suspect classes of drugs
                   such as narcotics to identify possible therapeutic abuse or illegal activity by a
                   customer. A customer with an abnormal number of prescriptions or prescription
                   patterns for certain drugs should be identified in reports, and the customer and
                   his or her prescribing providers can be contacted and explanations for use can
                   be received.

                   Prescribing Patterns by Physician Reports, which identify the number of
                   prescriptions written by a particular provider and focus on a class or particular
                   type of drug such as narcotics. These reports can be generated to identify
                   possible prescriber or other fraud.

                  Geographic Zip Reports, which identify possible “doctor shopping” schemes
                   or “script mills” by comparing the geographic location (zip code) of the
                   patient to the location of the provider who wrote the prescription and should
                   include the location of the dispensing pharmacy.

ANSWER:        Paragraph 16 refers to and quotes from a document that speaks for itself, and

Walmart denies any characterizations thereof.

       17.     According to law and industry standards, if a pharmacy finds evidence of

prescription diversion, the local Board of Pharmacy and DEA must be contacted.

ANSWER:        Paragraph 17 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the legal conclusion stated in Paragraph 17 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 17 are not directed toward Walmart and therefore

                                                17
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 18 of 101. PageID #: 10358



no response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       18.     The National Retail Pharmacies also have particularly detailed information that

would have put them on notice of, and could have been used to prevent, diversion. At the

pharmacy level, the National Retail Pharmacies would have been able to observe customers,

including, for example, customers with insurance coverage making cash payments. They could

also identify customers filling prescriptions at multiple pharmacy branches or from different

doctors, or patterns of unusual or suspicious prescribing from a particular medical provider.

Indeed, CVS Health president and CEO Larry Merlo has described the company as “America’s

front door to health care with a presence in nearly 10,000 communities across the country,” and

this position as allowing it to “see firsthand the impact of the alarming and rapidly growing

epidemic of opioid addiction and misuse.”

ANSWER:        Walmart admits that at all times relevant to this litigation, it possessed certain

data on prescription medication it distributed and dispensed. Walmart denies the remaining

allegations contained in Paragraph 18 as they apply to Walmart. Paragraph 18 states legal

conclusions to which no response is required. To the extent a response is required, Walmart

denies the legal conclusions stated in Paragraph 18 and further denies the allegations contained

therein as they apply to Walmart. Moreover, the remaining allegations contained in Paragraph 18

are not directed toward Walmart and therefore no response from Walmart is required. To the

extent a response to such allegations is required, Walmart is without knowledge or information

sufficient to form a belief as to their truth; such allegations are therefore deemed to be denied

under Fed. R. Civ. P. 8(b)(5).



                                               18
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 19 of 101. PageID #: 10359



       19.     As explained above, in addition to their duties as distributors, the National Retail

Pharmacies also had a duty to design and implement systems to prevent diversion of controlled

substances in their retail pharmacy operations. Specifically, the National Retail Pharmacies had a

duty to analyze data and the personal observations of their employees for known red flags such as

(a) multiple prescriptions to the same patient using the same doctor; (b) multiple prescriptions by

the same patient using different doctors; (c) prescriptions of unusual size and frequency for the

same patient; (d) orders from out-of-state patients or prescribers; (e) an unusual or disproportionate

number of prescriptions paid for in cash; (f) prescriptions paired with other drugs frequently

abused with opioids, like benzodiazepines, or prescription “cocktails”; (g) volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose. The National Retail Pharmacies had the ability, and the

obligation, to look for these red flags on a patient, prescriber, and store level, and to refuse to fill

and to report prescriptions that suggested potential diversion.

ANSWER:        Paragraph 19 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 19 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 19 are not directed toward Walmart and therefore

no response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       20.     As described above and further below, the National Retail Pharmacies also

possessed sufficiently detailed and valuable information that other companies were willing to

pay them for it. As both national pharmacy chains and distributors, the Chain Pharmacies have



                                                  19
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 20 of 101. PageID #: 10360



especially deep knowledge of their retail stores’ orders, prescriptions, and customers. This is

underscored by the fact that Walgreens is able to sell the contents of its patients’ prescriptions to

data-mining companies such as IMS Health, Inc. In 2010, for example, Walgreen’s fiscal year

2010 SEC Form 10-K disclosed that it recognizes “purchased prescription files” as “intangible

assets” valued at $749,000,000. Walgreens could, and did, use “[d]ata mining . . . [a]cross

Walgreens retail pharmacies to determine the maximum amount that a pharmacy should be

allowed to receive . . . .” in setting ceilings for its stores. More recently, as part of an agreement

with AmerisourceBergen, Walgreens gained even more insight, as Walgreens has the ability to

nominate up to two members of the Board of Directors of AmerisourceBergen. Currently,

Walgreen’s Co-Chief Operating Officer, who oversees Walgreens’ business operation, including

distribution, sits on the AmerisourceBergen Board of Directors.

ANSWER:          Paragraph 20 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Walmart admits that at all times relevant to this litigation, it possessed

certain data on prescription medication it distributed and dispensed. Walmart denies the other

allegations contained in Paragraph 20 as they apply to Walmart. Further, the remaining

allegations contained in Paragraph 20 are not directed toward Walmart and therefore no response

from Walmart is required. To the extent a response to such allegations is required, Walmart is

without knowledge or information sufficient to form a belief as to their truth; such allegations are

therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       21.     Similarly, CVS Caremark’s Director of Managed Care Operations, Scott Tierney,

testified that CVS’s data vendors included IMS Health, Verispan, and Walters Kluwers and that

CVS used the vendors for “analysis and aggregation of data” and “some consulting services.” He




                                                 20
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 21 of 101. PageID #: 10361



also testified that CVS would provide the vendors with “prescriber level data, drug level data,

plan level data, [and] de-identified patient data.”

ANSWER:        Paragraph 21 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 21 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       22.     Each of the National Retail Pharmacies had complete access to all prescription

opioid dispensing data related to its pharmacies in the County, complete access to information

revealing the doctors who prescribed the opioids dispensed in its pharmacies in and around the

County, and complete access to information revealing the customers who filled or sought to fill

prescriptions for opioids in its pharmacies in and around the County. Each of the National Retail

Pharmacies likewise had complete access to information revealing the customers who filled or

sought to fill prescriptions for opioids in its pharmacies in and around the County, complete access

to information revealing the opioids prescriptions dispensed by its pharmacies in and around the

County, and complete access to information revealing the opioids prescriptions dispensed by its

pharmacies in and around the County. Further, each of the National Retail Pharmacies had

complete access to information revealing the geographic location of out-of-state doctors whose

prescriptions for opioids were being filled by its pharmacies in and around the County and

complete access to information revealing the size and frequency of prescriptions written by

specific doctors across its pharmacies in and around the County.




                                                 21
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 22 of 101. PageID #: 10362



ANSWER:         Walmart admits that at all times relevant to this litigation, it possessed certain

data on prescription medication it distributed and dispensed. Walmart denies the remaining

allegations contained in Paragraph 22 as they apply to Walmart. Further, the remaining

allegations contained in Paragraph 22 are not directed toward Walmart and therefore no response

from Walmart is required. To the extent a response to such allegations is required, Walmart is

without knowledge or information sufficient to form a belief as to their truth; such allegations are

therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       23.     As described further below, the National Retail Pharmacies failed to fulfill their

legal duties and instead, routinely dispensed controlled substances while ignoring red flags of

diversion and abuse. The unlawful conduct by these Defendants is a substantial cause for the

volume of prescription opioids and the public nuisance plaguing Summit County.

ANSWER:        Paragraph 23 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the legal conclusions stated in Paragraph 23 and

further denies the allegations contained therein as they apply to Walmart. Moreover, the

remaining allegations contained in Paragraph 23 are not directed toward Walmart and therefore

no response from Walmart is required. To the extent a response to such allegations is required,

Walmart is without knowledge or information sufficient to form a belief as to their truth; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

                       i.     CVS

               1.      CVS Failed to Implement Effective Policies and Procedures to Guard
                       Against Diversion from its Retail Stores.

       24.     By 2009, CVS Pharmacy, Inc. owned and/or operated more than 9,000

pharmacies in the United States. According to its website, CVS now has more than 9,900 retail

locations. At all times relevant herein, CVS pharmacies sold controlled substances, including


                                                22
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 23 of 101. PageID #: 10363



FDA Schedule II and FDA Schedule III controlled substances otherwise known as opiate

narcotics or opioids.

ANSWER:         The allegations contained in Paragraph 24 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       25.     Until October 6, 2014, CVS pharmacies ordered and were supplied FDA

Schedule III hydrocodone combination products (HCPs) from a combination of outside vendors

and CVS distribution centers. CVS pharmacies also received Schedule II opioids from outside

vendors, including Cardinal and McKesson.

ANSWER:        The allegations contained in Paragraph 25 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       26.     CVS Pharmacy, Inc. instituted, set-up, ran, directed and staffed with its own

employees the majority of the SOM functions for its dispensing arms.

ANSWER:         The allegations contained in Paragraph 26 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       27.     CVS also lacked meaningful policies and procedures to guide its pharmacy staff

in maintaining effective controls against diversion, even as they evolved over time. Not until

2012 did CVS create guidelines explaining in more detail the “red flags” or cautionary signals



                                                23
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 24 of 101. PageID #: 10364



that CVS pharmacists should be on the lookout for to prevent diversion and to uphold their

corresponding responsibilities to ensure that all dispensed controlled substances are issued for a

legitimate medical purpose.

ANSWER:        Paragraph 27 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 27 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       28.     Even so, CVS’s conduct, and the volume it dispensed in the County thereafter

indicates that its policies were not applied. Further, as discussed elsewhere in the Third Amended

Complaint, CVS had performance metrics in place that pressured pharmacists to put profits

ahead of safety. Concerning the metrics at CVS, one pharmacist commented that, “You get

stressed, and it takes your mind away from the actual prescriptions.” Another former CVS

pharmacist recalled that “[e]very prescription [wa]s timed,” and a backlog would pop up in color

on pharmacists computer screens if they fell behind. Additionally, CVS has faced discrimination

complaints alleging that the company’s “Metrics” system set unobtainable goals — or at least,

goals that could not be obtained without violating the laws and practice rules governing

pharmacists’ professional responsibilities, edging out older pharmacists.

ANSWER:        Paragraph 28 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 28 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient



                                                24
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 25 of 101. PageID #: 10365



to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       29.     A nationally-known expert and teacher of pharmacology commented in the media

that the pace and pressure of prescription quotas appeared to be having an impact on accuracy.

He described data from the FDA’s Adverse Event Reporting System as showing a 450% increase

in reported medication errors since 2010. Anecdotally, he also “heard some pharmacists say, ‘It’s

a blur as to what happened during the day and I can only pray I didn’t make any serious

mistakes.’”

ANSWER:        Paragraph 29 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Walmart is without knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 29; such

allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       30.     This pressure and focus on profits would not only lead to mistakes, it also would

necessarily deter pharmacists from carrying out their obligations to report and decline to fill

suspicious prescriptions and to exercise due care in ascertaining whether a prescription is

legitimate. Indeed, “a survey by the Institute for Safe Medication Practices (ISMP) revealed that

83% of the pharmacists surveyed believed that distractions due to performance metrics or

measured wait times contributed to dispensing errors, as well as that 49% felt specific time

measurements were a significant contributing factor.” In 2013, the National Association of

Boards of Pharmacy (NABP), passed a resolution which cited this survey and additionally stated

that “performance metrics, which measure the speed and efficiency of prescription work flow by

such parameters as prescription wait times, percentage of prescriptions filled within a specified

time period, number of prescriptions verified, and number of immunizations given per



                                                25
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 26 of 101. PageID #: 10366



pharmacist shift, may distract pharmacists and impair professional judgment” and “the practice

of applying performance metrics or quotas to pharmacists in the practice of pharmacy may cause

distractions that could potentially decrease pharmacists’ ability to perform drug utilization

review, interact with patients, and maintain attention to detail, which could ultimately lead to

unsafe conditions in the pharmacy.”

ANSWER:        Paragraph 30 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Walmart denies the allegations contained in

Paragraph 30 as they apply to Walmart. Moreover, the remaining allegations contained in

Paragraph 30 are not directed toward Walmart and therefore no response from Walmart is

required. To the extent a response to such allegations is required, Walmart is without knowledge

or information sufficient to form a belief as to their truth; such allegations are therefore deemed

to be denied under Fed. R. Civ. P. 8(b)(5).

               2.     CVS Failed to Maintain Effective Controls Against Diversion from its
                      Summit County Pharmacies.

       31.     Through 20 pharmacies in Summit County, CVS purchased more than 62 million

estimated 10mg equivalent pills in Summit County from 2006 to 2014, the years for which

ARCOS data is available. Over the same time frame, CVS was responsible for 16% of the 10mg

equivalent pills purchased in the County.

ANSWER:         The allegations contained in Paragraph 31 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).




                                                26
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 27 of 101. PageID #: 10367



       32.     As a vertically integrated distributor and dispenser of prescription opioids, CVS

knew or should have known that an excessive volume of pills was being sold into Summit

County.

ANSWER:        The allegations contained in Paragraph 32 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       33.     The sheer volume of prescription opioids distributed to and dispensed by CVS

pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

ANSWER:        The allegations contained in Paragraph 33 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       34.     Further, analysis of ARCOS data also reveals that, every year between 2006 and

2014, three separate CVS locations in the County purchased opioid volumes, measured in both

dosage unit and morphine milligram equivalent (“MME”) in the 90th percentile among retail and

chain pharmacies for a given year.

ANSWER:        The allegations contained in Paragraph 34 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).




                                                27
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 28 of 101. PageID #: 10368



       35.     Discovery will reveal that CVS knew or should have known that its pharmacies in

Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky, were (a)

filling multiple prescriptions to the same patient using the same doctor; (b) filling multiple

prescriptions by the same patient using different doctors; (c) filling prescriptions of unusual size

and frequency for the same patient; (d) filling prescriptions of unusual size and frequency from

out-of-state patients; (e) filling an unusual or disproportionate number of prescriptions paid for in

cash; (f) filling prescriptions paired with other drugs frequently abused with opioids, like

benzodiazepines, or prescription “cocktails”; (g) filling prescriptions in volumes, doses, or

combinations that suggested that the prescriptions were likely being diverted or were not issued

for a legitimate medical purpose; and (h) filling prescriptions for patients and doctors in

combinations that were indicative of diversion and abuse. Also, upon information and belief, the

volumes of opioids distributed to and dispensed by these pharmacies were disproportionate to

non-controlled drugs and other products sold by these pharmacies, and disproportionate to the

sales of opioids in similarly sized pharmacy markets. The National Retail Pharmacies had the

ability, and the obligation, to look for these red flags on a patient, prescriber, and store level, and

to refuse to fill and to report prescriptions that suggested potential diversion.

ANSWER:        Paragraph 35 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Paragraph 35 states a legal conclusion to which no

response is required. To the extent a response is required, Walmart denies the allegations

contained in Paragraph 35 as they apply to Walmart. Moreover, the remaining allegations

contained in Paragraph 35 are not directed toward Walmart and therefore no response from

Walmart is required. To the extent a response to such allegations is required, Walmart is without




                                                  28
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 29 of 101. PageID #: 10369



knowledge or information sufficient to form a belief as to their truth; such allegations are

therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       36.     Failures regarding dispensing in CVS’s Florida stores also allowed diverted

opioids to be funneled into Summit County. The well-travelled path between Florida and Ohio is

described in the Third Amended Complaint, and further with respect to pharmacy stores below.

ANSWER:        The allegations contained in Paragraph 36 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       37.     CVS also saw huge increases in the quantity of oxycodone it dispensed in Florida

from 2006 to 2010. For example, starting with an already high baseline, a single CVS ordered

approximately four times the amount of oxycodone a typical pharmacy orders in one year in

2006. By 2010, the same pharmacy’s 10-month history showed quantities more than thirty times

the amount of oxycodone a typical pharmacy orders in one year, and the pharmacy’s supervisor

could not explain why the volume was so high. During that time, Cardinal was the pharmacy’s

main distributor, and two of CVS’s Florida pharmacies were among Cardinal’s top four retail

pharmacy customers, dispensing a staggering amount of oxycodone compared to Cardinal’s

other Florida customers. Interviews with employees of these pharmacies revealed that they

routinely observed red flags and obvious signs that they were filling illegitimate prescriptions.

One set a daily limit of oxycodone 30mg prescriptions the pharmacy would fill each day, basing

the limit on the amount in stock that day, so as to ensure that the “real pain patients” could get

their prescriptions filled. The pharmacy usually reached its limit by lunchtime each day, and at

times within 30 minutes of opening. Customers, aware that prescriptions were first come, first



                                                29
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 30 of 101. PageID #: 10370



served, would line up outside the store as early as 7:45 AM. An employee acting as “bouncer”

included escorting off the premises customers who were “hooked” on opioids and became

belligerent if their prescriptions were refused among his job duties. Although CVS/Caremark,

Inc. had in place dispensing guidelines for controlled substances prescriptions, these guidelines

were not followed at these stores. Rather, they dispensed controlled substances prescriptions

despite the existence of “warning signs” in the guidelines.

ANSWER:        Paragraph 37 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. The allegations contained in Paragraph 37 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       38.     Because of its vertically integrated structure, CVS has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but CVS failed to utilize this information to effectively prevent diversion.

ANSWER:         The allegations contained in Paragraph 38 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       39.     Indeed, as late as 2014, internal documents show that an Akron CVS received a

failing grade — even by Cardinal’s standards, from Cardinal’s suspicious order monitoring

program (although Cardinal did not report CVS’s orders as suspicious that year). CVS never

submitted a single suspicious order report from this location, which was the third largest

purchaser of opioid dosage units in the County in 2013 and 2014.



                                                 30
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 31 of 101. PageID #: 10371



ANSWER:          The allegations contained in Paragraph 39 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        40.      The pharmacy purchased over seven million dosage units of opioids in under a

decade. From 2009 to 2011 alone, it purchased nearly one million dosage units per year. The

graph below shows a comparison between this Akron, Ohio CVS store and average pharmacy

purchasing volumes, both in Ohio and nationally, from 2006 to 2014 based on the ARCOS data

for that time:




ANSWER:          The allegations contained in Paragraph 40, including the graph, are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).


                                                31
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 32 of 101. PageID #: 10372



        41.    CVS also should have been aware of other red flags at this Akron location. In

2008, a man overdosed on heroin in the CVS pharmacy parking lot. The next year, police

arrested the occupant of a stolen car in the same parking lot, discovering a syringe and a metal

spoon with OxyContin residue in the course of the arrest.

ANSWER:        The allegations contained in Paragraph 41 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        42.    At another, Cuyahoga Falls CVS, one of CVS’s pharmacists lost her license for

misconduct involving opioids. The Ohio Board of Pharmacy issued the indefinite suspension in

2009.

ANSWER:        The allegations contained in Paragraph 42 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        43.    As described above, in 2019, CVS acquired and is successor in interest to

Ritzman Pharmacies, which includes Ritzman Pharmacy #101 in Akron. This pharmacy

purchased (and by extension, dispensed) far more opioids relative to other pharmacies in the

County, state, and nation. Each year for which ARCOS data is available, its purchasing volume

was roughly three times the state and national averages for opioids. From 2015 to 2017, Cardinal

ranked this pharmacy among the top 50 in the United States for oxycodone sales. The graph

below highlights the pharmacy’s opioid purchasing volume as compared to average pharmacies

in Ohio and nationally, from 2006 to 2014.



                                                32
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 33 of 101. PageID #: 10373




ANSWER:         The allegations contained in Paragraph 43, including the graph, are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       44.     Meanwhile, despite the conduct described above, CVS has attempted to portray

itself as a good corporate citizen, not a cause of the opioid crisis. To that end, it claims to be

“playing an active role in the search for solutions to the opioid crisis in a number of ways.”

ANSWER:         The allegations contained in Paragraph 44 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       45.     Confirming its systemic failures to implement and adhere to adequate controls

against diversion, CVS has repeatedly faced enforcement actions. In addition to those listed in

                                                 33
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 34 of 101. PageID #: 10374



the Third Amended Complaint, as recently as March 2019, CVS Pharmacy, Inc. (including all of

its relevant subsidiaries and affiliates) entered into a $535,000 settlement with the U.S.

Attorney’s Office for the District of Rhode Island, acting on behalf of the United States and the

DEA’s Providence Office. In connection with the settlement, a DEA agent stated: “Pharmacies

put patients at risk when they dispense Schedule II narcotics, which have the highest potential for

abuse, without a valid and legal prescription.

ANSWER:        Paragraph 45 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 45 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

        46.    In August of 2018, CVS paid $ 1 million to resolve allegations that CVS

pharmacies throughout the Northern District of Alabama violated record-keeping requirements

under the CSA and its implementing regulations, the largest civil fine paid in Alabama by a DEA

registrant.

ANSWER:            The allegations contained in Paragraph 46 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        47.    In June of 2018, CVS paid $1.5 million to resolve allegations that CVS

pharmacies in Long Island, New York failed to timely report the loss or theft of controlled




                                                 34
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 35 of 101. PageID #: 10375



substances, including hydrocodone, recognized as one of the most commonly diverted controlled

substances.

ANSWER:        The allegations contained in Paragraph 47 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       48.     In 2013, CVS agreed to pay $11 million to resolve allegations it violated the CSA

and related federal regulations at its retail stores in Oklahoma and elsewhere by: (1) creating and

using “dummy” DEA registration numbers on dispensing records, including records provided to

state prescription drug monitoring programs; (2) filling prescriptions from prescribers who

lacked current or valid DEA numbers; and (3) substituting the DEA number of non-prescribing

practitioners for the DEA numbers of prescribers on prescription records.

ANSWER:         The allegations contained in Paragraph 48 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

                       ii.    Walgreens

       A.      Walgreens Failed to Maintain and Apply Adequate Policies and Procedures,
               and Used Those It Did Develop for Show, Not Real and Lasting Change.

       49.     Although Walgreens purported to have in place “Good Faith Dispensing”

(“GFD”) Policies for many years, it failed to meaningful apply policies and procedures, or to

train employees in its retail pharmacies, on identifying and reporting potential diversion.

ANSWER:         The allegations contained in Paragraph 49 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is


                                                35
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 36 of 101. PageID #: 10376



required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       50.     In 2009, the DEA issued an Order to Show Cause regarding Walgreens’s

dispensing practices at a San Diego pharmacy. Although the Order addressed this specific

location, the response, including Walgreens’ internal assessment of its compliance, or lack

thereof, revealed systemic failures from which its Summit County pharmacies would not have

been exempt. Indeed, during the course of the investigation, Walgreens internally noted that it

currently had “no training” internally for employees dispensing controlled substances.

Ultimately, in 2011, Walgreens and the DEA entered a Memorandum of Agreement regarding all

“Walgreens… pharmacy locations registered with the DEA to dispense controlled substances,”

requiring Walgreens to implement significant nationwide controls lacking in its operations.

ANSWER:        Paragraph 50 refer to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 50 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       51.     Meanwhile, related to its Florida operations, Walgreens, while nominally

implementing required controls, sought to avoid “documenting [its] own potential

noncompliance” regarding “legitimate indicators of inappropriate prescriptions.”

ANSWER:            The allegations contained in Paragraph 51 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is




                                                36
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 37 of 101. PageID #: 10377



required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       52.     Walgreens knew that the DEA was conducting a “crackdown on Florida

pharmacies where the market is notorious for illicit prescription painkillers” and that

Walgreens’s own pharmacies accounted for 53 of the top 100 retail sellers of oxycodone in

Florida. Walgreens also knew these pills being sold into the “epicenter[s] of [the] notorious well-

documented epidemic of prescription drug abuse[,] . . . were migrating to other states,” and that

many “prescriptions [were] not for a legitimate medical purpose.” In addition, Walgreens

received presentations highlighting an Ohio drug ring’s trips to Florida to get pills, and

significant volumes of opioid prescriptions from Florida doctors for Ohio and Kentucky patients

being filled in Ohio.

ANSWER:        Paragraph 52 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 52 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       53.     Even so, Walgreens still failed to maintain effective control against diversion,

including from its Florida stores. Its misconduct continued even after a local police chief in a

Florida town started writing letters to two of its pharmacies, which had been the site of multiple

arrests “stemming from the prescriptions they filled” and asked for their help “in ‘dealing with

the prescription medication epidemic.’” The same police chief also met with Walgreens Loss

Prevention officials in February 2011, seeking to bring awareness to the problems. Elevating the



                                                37
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 38 of 101. PageID #: 10378



concerns, he also “sent identical letters to the Chairman and CEO of Walgreens.”; the letters

described the “bastion of illegal drug sales” that Walgreens pharmacy parking lots had become

and sought “their support and assistance in combating the prescription drug epidemic.”

ANSWER:            Paragraph 53 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 53 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       54.     In 2013, Walgreens reached a Memorandum of Understanding (“2013 MOA”)

with the U.S. Department of Justice and the DEA to resolve multiple Orders to Show Cause and

Immediate Suspension Orders against it. As part of the agreement, Walgreens “acknowledge[d]

that certain Walgreens retail pharmacies did on some occasions dispense certain controlled

substances in a manner not fully consistent with its compliance obligations under the CSA . . .

and its implementing regulations.” The 2013 MOA required Walgreens to, among other things,

“maintain a compliance program in an effort to detect and prevent diversion of controlled

substances” as required by law.

ANSWER:        Paragraph 54 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 54 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).



                                                 38
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 39 of 101. PageID #: 10379



       55.     As reported by the United States Attorney For the Southern District of Florida, the

settlement, resulted in a then-record breaking fine for widespread violations of the law:

                Walgreens (Walgreens), the nation’s largest drug store chain, has agreed to pay
                $80 million in civil penalties, resolving the DEA’s administrative actions and the
                United States Attorney’s Office’s civil penalty investigation regarding the
                Walgreens Jupiter Distribution Center and six Walgreens retail (collectively
                “Registrants”) in Florida. The settlement further resolves similar open civil
                investigations in the District of Colorado, Eastern District of Michigan, and
                Eastern District of New York, as well as civil investigations by DEA field
                offices nationwide, pursuant to the Controlled Substances (the Act).

                The settlement, the largest in DEA history, resolves allegations that the
                Registrants committed an unprecedented number of record-keeping and
                dispensing violations under the Act. According to documents filed in the
                underlying administrative actions, the Registrants negligently allowed
                controlled substances listed in Schedules II - V of the Act, such as oxycodone
                and other prescription pain killers, to be diverted for abuse and illegal black
                market sales.

                …

                U.S. Attorney Wifredo A. Ferrer stated, “Prescription drug abuse is a
                tremendous problem in Florida and throughout the country. Every day,
                individuals die from prescription drug overdoses. The record-keeping
                requirements of the Controlled Substances Act and DEA regulations are
                designed to prevent prescription pain killers, like oxycodone, from ending up
                on our streets. For this reason, we cannot allow pharmacies to circumvent their
                regulatory record-keeping and dispensing obligations.”

                The settlement agreement covers conduct that was the subject of DEA’s
                administrative actions and the U.S. Attorney’s Office civil penalty
                investigation. [T]he six retail pharmacies in Florida that received the suspicious
                drug shipments from the Jupiter Distribution Center, in turn, filled customer
                prescriptions that they knew or should have known were not for legitimate
                medical use. In addition, these retail pharmacies and others elsewhere in the
                United States failed to properly identify and mark, as required by DEA
                regulations, hardcopy controlled substance prescriptions that were outsourced to
                a “central fill” pharmacy for filling. Without Walgreens’ retail pharmacies
                identifying these outsourced prescriptions, DEA could not accurately determine
                which prescriptions were filled from the retail pharmacies’ own drug supplies
                and which prescriptions were filled by a “central fill.” Consequently, DEA
                could not determine the accuracy of the retail pharmacies’ drug records. The
                DEA’s administrative actions demonstrated millions of violations of this type.



                                                39
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 40 of 101. PageID #: 10380



                In addition to the $80 million civil penalty for the above violations, the
                settlement revokes the Registrants’ ability to distribute or dispense controlled
                substances listed in Schedules II - V for two years, ending in 2014. As part of
                the settlement, Walgreens admitted that it failed to uphold its obligations as a
                DEA registrant regarding the above-described conduct. Furthermore,
                Walgreens has agreed to create a Department of Pharmaceutical Integrity to
                ensure regulatory compliance and prevent the diversion of controlled
                substances. Walgreens has also agreed to enhance its training and compliance
                programs, and to no longer monetarily or otherwise compensate its pharmacists
                based on the volume of prescriptions filled.

ANSWER:         Paragraph 55 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. The allegations contained in Paragraph 55 are not directed toward

Walmart and therefore no response from Walmart is required. To the extent a response to such

allegations is required, Walmart is without knowledge or information sufficient to form a belief

as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       56.     Meanwhile, like CVS, Walgreens employed performance metrics for its

pharmacists. One former Walgreens pharmacist described management critiques for “not going

fast enough” in dispensing prescriptions and believed “[t]hey’d like you to fill one a minute if

you could.” She recalled there was even a timer to alert her if she was falling behind, and threats

of reduced hours or a move to a different store or location. A March 2013 memo confirms that

volume targets included controlled substances as late as 2013 and even after the adopting of the

GFD policy. Specifically, the memo states, as the response to an “[a]nticipated question” that

“GFD concerns doesn’t relieve you from trying to attain the numbers that have been set for you.”

As part of its settlement with the DEA, however, Walgreens agreed to exclude controlled

substances calculation from bonus calculations from 2014 forward.

ANSWER:        Paragraph 56 refers to documents that speak for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 56 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a


                                                40
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 41 of 101. PageID #: 10381



response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       57.     Even after development and a relaunch of its GFD policy, Denman Murray,

Director of Rx Supply Chain Retail, stated in his deposition that, “traditionally, we’ve always

treated a controlled substance like any other, [a] widget’s a widget to the system.”

ANSWER:            Paragraph 57 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 57 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       B.      Walgreens Failed to Maintain Effective Controls Against Diversion from Its
               Summit County Pharmacies.

       58.     Although Walgreens had access to significant information about red flags due to

its vertical integration with its stores, Walgreens failed to use available information from

indicating red flags in order to more effectively prevent diversion.

ANSWER:        The allegations contained in Paragraph 58 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       59.     Through 14 pharmacies in Summit County, Walgreens purchased more than 52

million estimated 10mg equivalent pills in Summit County from 2006 to 2014, the years for




                                                  41
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 42 of 101. PageID #: 10382



which ARCOS data is available. Over the same time frame, Walgreens was responsible for 14%

of the 10mg equivalent pills purchased in the County.

ANSWER:        The allegations contained in Paragraph 59 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       60.     As a vertically integrated distributor and dispenser of prescription opioids,

Walgreens knew or should have known that an excessive volume of pills was being sold into

Summit County.

ANSWER:        The allegations contained in Paragraph 60 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       61.     The sheer volume of prescription opioids distributed to and dispensed by

Walgreens pharmacies in and around Summit County is indicative of potential diversion and

required appropriate due diligence.

ANSWER:        The allegations contained in Paragraph 61 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       62.     Further, analysis of ARCOS data also reveals that, multiple separate Walgreens

locations in the County purchased opioid volumes, measured in dosage units and morphine




                                                42
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 43 of 101. PageID #: 10383



milligram equivalent (“MME”) in the 90th percentile among retail and chain pharmacies for a

given year.

ANSWER:        The allegations contained in Paragraph 62 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       63.     Discovery will reveal that Walgreens knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and

Kentucky, were (a) filling multiple prescriptions to the same patient using the same doctor; (b)

filling multiple prescriptions by the same patient using different doctors; (c) filling prescriptions

of unusual size and frequency for the same patient; (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling an unusual or disproportionate number of

prescriptions paid for in cash (f) filling prescriptions paired with other drugs frequently abused

with opioids, like benzodiazepines, or prescription “cocktails”; filling prescriptions (g) in

volumes, doses, or combinations that suggested that the prescriptions were likely being diverted

or were not issued for a legitimate medical purpose; and (h) filling prescriptions for patients and

doctors in combinations that were indicative of diversion and abuse. Also, upon information and

belief, the volumes of opioids distributed to and dispensed by these pharmacies were

disproportionate to non- controlled drugs and other products sold by these pharmacies, and

disproportionate to the sales of opioids in similarly sized pharmacy markets. The National Retail

Pharmacies had the ability, and the obligation, to look for these red flags on a patient, prescriber,

and store level, and to refuse to fill and to report prescriptions that suggested potential diversion.




                                                  43
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 44 of 101. PageID #: 10384



ANSWER:        Paragraph 63 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 63 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 63 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       64.     Because of its vertically integrated structure, Walgreens has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but Walgreens failed to utilize this information to effectively prevent diversion.

ANSWER:         The allegations contained in Paragraph 64 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       65.     Indeed, police reports describe a Summit County Walgreens as a “known drug

area” and a “high drug transaction area.” Officers made multiple drug arrests in this Walgreens

parking lot within a matter of weeks.

ANSWER:        The allegations contained in Paragraph 65 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       66.     In addition, the Ohio Board of Pharmacy suspended the license of a pharmacist at

a Macedonia, Ohio Walgreens in 2015 for stealing oxycodone.



                                                44
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 45 of 101. PageID #: 10385



ANSWER:        The allegations contained in Paragraph 66 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       67.     Walgreens admits its role in the opioid epidemic, stating it has the “ability – and

[] critical responsibility – to fight the opioid crisis” as the “nation’s largest pharmacy chain” in a

time when “[a]ddiction to prescription painkillers, heroin, and other opioids has surged, with

opioid overdoses quadrupling in this decade” and “drug overdose deaths – the majority from

prescription and illicit opioids” resulting in “more fatalities than from motor vehicle crashes and

gun homicides combined.” Walgreens also admits the “opioid crisis” is caused by “misuse, abuse

and addiction” that result from the “flow of opioids that fuel the epidemic.”

ANSWER:         The allegations contained in Paragraph 67 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

                       iii.    Rite Aid Failed to Maintain Effective Controls Against
                               Diversion and Instead Fueled a Black Market in Summit
                               County.

       68.     Rite Aid’s dispensing policies are described as practices the chain was

“implementing” in a 2013 Purdue document, but as less detailed than those of CVS and

Walgreens.

ANSWER:         Paragraph 68 refers to documents that speaks for themselves, and Walmart denies

any characterizations thereof. Responding further, the allegations contained in Paragraph 68 are

not directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

                                                 45
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 46 of 101. PageID #: 10386



to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

       69.     Meanwhile, through eleven pharmacies in Summit County, Rite Aid purchased

more than 35 million estimated 10mg equivalent pills in Summit County from 2006 to 2014, the

years for which ARCOS data is available. Over the same time frame, Rite Aid was responsible

for 9% of the 10mg equivalent pills purchased in the County.

ANSWER:            The allegations contained in Paragraph 69 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       70.     As a vertically integrated distributor and dispenser of prescription opioids, Rite

Aid knew or should have known that an excessive volume of pills was being sold into Summit

County.

ANSWER:        The allegations contained in Paragraph 70 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       71.     The sheer volume of prescription opioids distributed to and dispensed by Rite Aid

pharmacies in and around Summit County is indicative of potential diversion and required

appropriate due diligence.

ANSWER:            The allegations contained in Paragraph 71 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is




                                                46
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 47 of 101. PageID #: 10387



required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        72.    Further, analysis of ARCOS data also reveals that a Summit County Rite Aid

purchased opioid volumes, measured in in dosage units and morphine milligram equivalent

(“MME”) in the 90th percentile among retail and chain pharmacies every year between 2006 and

2014.

ANSWER:        The allegations contained in Paragraph 72 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        73.    Discovery will reveal that Rite Aid knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and

Kentucky, were (a) filling multiple prescriptions to the same patient using the same doctor; (b)

filling multiple prescriptions by the same patient using different doctors; (c) filling prescriptions

of unusual size and frequency for the same patient; (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling an unusual or disproportionate number of

prescriptions paid for in cash; (f) filling prescriptions paired with other drugs frequently abused

with opioids, like benzodiazepines, or prescription “cocktails”; (g) filling prescriptions in

volumes, doses, or combinations that suggested that the prescriptions were likely being diverted

or were not issued for a legitimate medical purpose; and (h) filling prescriptions for patients and

doctors in combinations that were indicative of diversion and abuse. Also, upon information and

belief, the volumes of opioids distributed to and dispensed by these pharmacies were

disproportionate to non- controlled drugs and other products sold by these pharmacies, and



                                                 47
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 48 of 101. PageID #: 10388



disproportionate to the sales of opioids in similarly sized pharmacy markets. The National Retail

Pharmacies had the ability, and the obligation, to look for these red flags on a patient, prescriber,

and store level, and to refuse to fill and to report prescriptions that suggested potential diversion.

ANSWER:        Paragraph 73 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 73 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 73 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       74.     Because of its vertically integrated structure, Rite Aid has access to complete

information regarding red flags of diversion across its pharmacies in and around Summit County,

but Rite Aid failed to utilize this information to effectively prevent diversion.

ANSWER:         The allegations contained in Paragraph 74 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       75.     Evidence of diversion should have been apparent from the conduct of its own

employees. A Rite Aid pharmacist in the County was arrested for taking narcotics from the store

for another’s use. Pharmacists at other Ohio Rite Aids have similarly faced disciplinary action

related to possible diversion or wrongful prescription of prescription opioids.

ANSWER:        The allegations contained in Paragraph 75 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is



                                                  48
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 49 of 101. PageID #: 10389



required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       76.     As another example, Rite Aid stores dispensed opioids to customers of a

notorious, convicted pill mill doctor in the County.

ANSWER:        The allegations contained in Paragraph 76 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       77.     Confirming its systemic failures to implement and adhere to adequate controls

against diversion, Rite Aid has repeatedly faced enforcement actions. In addition to those listed

in the Third Amended Complaint, as recently as January 2019, it paid $177,000 into the

Naloxone Fund for the State of Massachusetts to resolve allegations that failed to follow

regulations designed to prevent substance use disorder in its dispensing of controlled substances,

including opioids. Evidencing the systemic nature of the problem, Rite Aid, as part of the

agreement, agreed to improve its dispensing practices.

ANSWER:        The allegations contained in Paragraph 77 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       78.     In 2018, Rite Aid also agreed to pay a $300,000 settlement for filling Schedule III

controlled substances prescriptions in excess of the maximum dosage units allowed to be

dispensed at one time.




                                                49
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 50 of 101. PageID #: 10390



ANSWER:            The allegations contained in Paragraph 78 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       79.      In 2017, Rite Aid paid $834,200 in civil penalties to resolve allegations by the DEA

that Rite Aid pharmacies in Los Angeles dispensed controlled substances in violation of the CSA.

The DEA’s “investigation revealed the incorrect or invalid registration numbers were used at least

1,298 times as a result of Rite Aid’s failure to adequately maintain its internal database.” Further

evidencing the lack of internal controls, the settlement also “resolve[d] allegations that Rite Aid

pharmacies dispensed, on at least 63 occasions, prescriptions for controlled substances written by

a practitioner whose DEA registration number had been revoked by the DEA for cause.”

ANSWER:         Paragraph 79 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 79 are not

directed toward Walmart and therefore no response from Walmart is required. To the extent a

response to such allegations is required, Walmart is without knowledge or information sufficient

to form a belief as to their truth; such allegations are therefore deemed to be denied under Fed. R.

Civ. P. 8(b)(5).

                         iv.    Walmart Failed to Maintain Effective Controls Against
                                Diversion from Its Summit County Pharmacies.

       80.      Walmart, throughout the relevant time period, owned and operated pharmacies

throughout the United States, including pharmacies in Summit County.

ANSWER:         Walmart admits that it owned and operated certain pharmacies in the United

States, including in Summit County. Walmart denies the remaining allegations contained in

Paragraph 80.


                                                 50
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 51 of 101. PageID #: 10391



        81.    Walmart pharmacies in and around Summit County received distributions of

prescriptions from Walmart’s distribution centers and from other wholesale distributors, which

enabled these pharmacies to have the same orders filled by both Walmart and a third-party

distributor.

ANSWER:        Walmart admits that for a time period prior to April 2018, Walmart, through its

subsidiary, distributed certain prescription medication to certain of its own stores in the United

States, including in and around Summit County. Walmart admits that under certain

circumstances certain of its stores in the United States, including in and around Summit County,

had the ability to order certain prescription medications from a third-party distributor. Walmart

denies the remaining allegations contained in Paragraph 81.

        82.    The volume of prescription opioids dispensed by Walmart pharmacies in and

around Summit County is indicative of potential diversion and required appropriate due

diligence.

ANSWER:        Paragraph 82 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 82.

        83.    Through just four pharmacies, Walmart purchased nearly 4 million estimated

10mg equivalent pills, or 4.8 million dosage units, of opioids from 2006 to 2014, the years for

which ARCOS data is available.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 83; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).




                                               51
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 52 of 101. PageID #: 10392



       84.     As a vertically integrated distributor and dispenser of prescription opioids,

Walmart knew or should have known that it was dispensing an excessive volume of pills into and

around Summit County.

ANSWER:        Paragraph 84 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 84.

       85.     Discovery will reveal that Walmart knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and Kentucky

were: (a) filling multiple prescriptions to the same patient using the same doctor; (b) filling

multiple prescriptions by the same patient using different doctors; (c) filling prescriptions of

unusual size and frequency for the same patient; (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling an unusual or disproportionate number of

prescriptions paid for in cash; (f) filling prescriptions paired with other drugs frequently abused

with opioids, like benzodiazepines or prescription “cocktails”; (g) filling prescriptions in

volumes, doses, or combinations that suggested that the prescriptions were likely being diverted

or were not issued for a legitimate medical purpose; and (h) filling prescriptions for patients and

doctors in combinations that were indicative of diversion and abuse. Also, upon information and

belief, the volumes of opioids distributed to and dispensed by these pharmacies were

disproportionate to non-controlled drugs and other products sold by these pharmacies, and

disproportionate to the sales of opioids in similarly sized pharmacy markets. The National Retail

Pharmacies had the ability, and the obligation, to look for these red flags on a patient, prescriber,

and store level, and to refuse to fill and to report prescriptions that suggested potential diversion.

ANSWER:         Paragraph 85 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 85 as they



                                                  52
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 53 of 101. PageID #: 10393



apply to Walmart. Further, the remaining allegations contained in Paragraph 85 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       86.     Walmart had complete access to all prescription opioid distribution data related to

Walmart pharmacies in and around Summit County.

ANSWER:        Walmart admits that at all times relevant to this litigation, it possessed certain data

on prescription medication it distributed and dispensed. Walmart denies the remaining

allegations in Paragraph 86.

       87.     Walmart had complete access to all prescription opioid dispensing data related to

Walmart pharmacies in and around Summit County.

ANSWER:        Walmart admits that at all times relevant to this litigation, it possessed certain

data on prescription medication it distributed and dispensed. Walmart denies the remaining

allegations in Paragraph 87.

       88.     Walmart had complete access to information revealing the doctors who prescribed

the opioids dispensed in Walmart pharmacies in and around Summit County.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 88; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).

       89.     Walmart had complete access to information revealing the customers who filled

or sought to fill prescriptions for opioids in Walmart pharmacies in and around Summit County.




                                                 53
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 54 of 101. PageID #: 10394



ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 89; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).

       90.     Walmart had complete access to information revealing the opioids prescriptions

dispensed by Walmart pharmacies in and around Summit County.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 90; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).

       91.     Walmart had complete access to information revealing the geographic location of

out-of-state doctors whose prescriptions for opioids were being filled by Walmart pharmacies in

and around Summit County.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 91; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).

       92.     Walmart had complete access to information revealing the size and frequency of

prescriptions written by specific doctors across Walmart pharmacies in and around Summit

County.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 92; such allegations are therefore deemed to be

denied under Fed. R. Civ. P. 8(b)(5).

       93.     Yet, Walmart failed to put in place effective policies and procedures for the

dispensing of prescription opioids. In 2009, the DEA issued a Show Cause order seeking to revoke

the registration of a Walmart pharmacy in California. The order alleged that the pharmacy:



                                               54
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 55 of 101. PageID #: 10395



        (1) improperly dispensed controlled substances to individuals based on purported
        prescriptions issued by physicians who were not licensed to practice medicine in
        California; (2) dispensed controlled substances . . . based on Internet prescriptions issued
        by physicians for other than a legitimate medical purpose and/or outside the usual course
        of professional practice . . . ; and (3) dispensed controlled substances to individuals that
        [the pharmacy] knew or should have known were diverting the controlled substances.

ANSWER:         Paragraph 93 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, Paragraph 93 states legal conclusions to which no

response is required. To the extent a response is required, Walmart denies the allegations

contained in Paragraph 93. Walmart denies the remaining allegations contained in Paragraph 93.

       94.     In addition, a 2011 Memorandum of Agreement (“2011 MOA”) arising out of the

investigation states that the DEA also learned that the same pharmacy was allegedly dispensing

controlled substances based on prescriptions that lacked valid DEA numbers and allegedly

refilling controlled-substances prescriptions too early.

ANSWER:        Paragraph 94 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 94.

Responding further, Paragraph 94 refers to a document that speaks for itself, and Walmart denies

any characterizations thereof. Walmart denies the remaining allegations contained in Paragraph

94.

       95.     Upon information and belief, the failures described in the 2011 MOA were not

limited to California but reflected systemic failures at the corporate level. Indeed, the 2011

MOA, which required Walmart to maintain a “compliance program,” states that it is applicable

to “all current and future Walmart Pharmacy locations.”

ANSWER:         Walmart denies that “the failures described in the 2011 MOA were not limited to

California but reflected systemic failures at the corporate level.” Responding further, Paragraph




                                                 55
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 56 of 101. PageID #: 10396



95 refers to a document that speaks for itself, and Walmart denies any characterizations thereof.

Walmart denies the remaining allegations contained in paragraph 95.

                        v.       Giant Eagle Failed to Maintain Effective Controls Against
                                 Diversion from Its Summit County Pharmacies.

        96.     Although Giant Eagle had access to significant information about red flags due to

its vertical integration with its stores, it failed to use available information from indicating red

flags in order to more effectively prevent diversion.

ANSWER:          The allegations contained in Paragraph 96 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        97.     HBC representatives have admitted that Giant Eagle pharmacy staff have diverted

prescription opioids, amounting to tens of thousands of units.

ANSWER:         The allegations contained in Paragraph 97 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        98.     Red flags should also have been apparent given that the State of Ohio Board of

Pharmacy found that Giant Eagle Pharmacy #4098, in Chardon, Ohio, “from May 1, 2009

through January 21, 2011, fail[ed] to provide effective and approved controls and procedures to

deter and detect theft and diversion of dangerous drugs, to wit: the following controlled

substances and dangerous drugs were stolen from the pharmacy yet internal control procedures

failed to deter or detect the theft.”:




                                                 56
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 57 of 101. PageID #: 10397



  Drug                                Strength              Shortage     Percent of Stock


  hydrocodone with APAP               5/325                 1,321        53.92


  hydrocodone with APAP               5/500                 (-648)       0.65


  hydrocodone with APAP               7.5/325               5,237        67.49


  hydrocodone with APAP               7.5/500               6,161        72.06


  hydrocodone with APAP               7.5/750               30,566       57.67


  hydrocodone with APAP               10/325                5,282        75.67


  hydrocodone with APAP               10/500                14,586       75.19


  hydrocodone with APAP               10/650                5,523        82.07


  hydrocodone with APAP               10/660                17,512       82.22


  hydrocodone with ibuprofen          7.5/200               1,057        52.33


  carisoprodol                        350                   7,556        27.68


  Suboxone                            8                     553          20.04




The State Board further found that “[t]he drugs were stolen by an inadequately supervised

technician who admitted to a Board agent that the drugs were diverted to her addicted husband

and also sold to another individual.” These figures demonstrate Giant Eagle’s knowledge of and

failure to prevent diversion.

                                                57
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 58 of 101. PageID #: 10398



ANSWER:        Paragraph 98 refers to a document that speaks for itself, and Walmart denies any

characterizations thereof. Responding further, the allegations contained in Paragraph 98,

including the table, are not directed toward Walmart and therefore no response from Walmart is

required. To the extent a response to such allegations is required, Walmart is without knowledge

or information sufficient to form a belief as to their truth; such allegations are therefore deemed

to be denied under Fed. R. Civ. P. 8(b)(5).

       99.     Additional unreported diversion from Giant Eagle pharmacies is evidenced in

monthly narcotic audit reports and in the testimony of Giant Eagle Pharmacy District Leader

Fred Bencivengo, who testified as to several instances in a single narcotic audit report where

suspected diversions of opioids should have been but were not reported.

ANSWER:        The allegations contained in Paragraph 99 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       100.    The sheer volume of prescription opioids distributed to and dispensed by Giant

Eagle pharmacies in and around Summit County is indicative of potential diversion required

appropriate due diligence.

ANSWER:        The allegations contained in Paragraph 100 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       101.    Discovery will reveal that Giant Eagle knew or should have known that its

pharmacies in Ohio, and the surrounding area, including West Virginia, Michigan, and



                                                58
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 59 of 101. PageID #: 10399



Kentucky, were (a) filling multiple prescriptions to the same patient using the same doctor; (b)

filling multiple prescriptions by the same patient using different doctors; (c) filling prescriptions

of unusual size and frequency for the same patient; (d) filling prescriptions of unusual size and

frequency from out-of-state patients; (e) filling an unusual or disproportionate number of

prescriptions paid for in cash; (f) filling prescriptions paired with other drugs frequently abused

with opioids, like benzodiazepines, or prescription “cocktails”; (g) filling prescriptions in

volumes, doses, or combinations that suggested that the prescriptions were likely being diverted

or were not issued for a legitimate medical purpose; and (h) filling prescriptions for patients and

doctors in combinations that were indicative of diversion and abuse. Also, upon information and

belief, the volumes of opioids distributed to and dispensed by these pharmacies were

disproportionate to non- controlled drugs and other products sold by these pharmacies, and

disproportionate to the sales of opioids in similarly sized pharmacy markets. The National Retail

Pharmacies had the ability, and the obligation, to look for these red flags on a patient, prescriber,

and store level, and to refuse to fill and to report prescriptions that suggested potential diversion.

ANSWER:        Paragraph 101 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 101 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 101 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       102.    In Summit County, Giant Eagle was responsible for more than 25 million

estimated 10mg equivalent pills purchased from 2006 through 2014, the period for which



                                                  59
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 60 of 101. PageID #: 10400



ARCOS data is available. During that time, its twelve pharmacies accounted for 5.32% of the

opioids purchased in the County.

ANSWER:          The allegations contained in Paragraph 102 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

        103.    Further, analysis of ARCOS data also reveals that, a Giant Eagle pharmacy in the

County dispensed opioid volumes, measured in morphine milligram equivalent (“MME”) in the

90th percentile for its purchases among retail and chain pharmacies every year between 2006 and

2014.

ANSWER:         The allegations contained in Paragraph 103 are not directed toward Walmart and

therefore no response from Walmart is required. To the extent a response to such allegations is

required, Walmart is without knowledge or information sufficient to form a belief as to their

truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

                                 SIXTH CLAIM FOR RELIEF

                            Common Law Absolute Public Nuisance
                                 (Against All Defendants)

        104.    Plaintiffs incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein unless inconsistent with the allegations in this Count, and further alleges:

ANSWER:         Walmart incorporates by reference its answers to all other allegations set forth

above in this Answer as if fully set forth herein.

        105.    Defendants created and maintained a public nuisance which proximately caused

injury to Plaintiffs.




                                                 60
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 61 of 101. PageID #: 10401



ANSWER:           Paragraph 105 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 105 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 105 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       106.       A public nuisance is an unreasonable interference with a right common to the

general public.

ANSWER:           Paragraph 106 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 106 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 106 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       107.       Defendants have created and maintained a public nuisance by marketing,

distributing, dispensing, and selling opioids in ways that unreasonably interfere with the public

health, welfare, and safety in Plaintiffs’ communities, and Plaintiffs and the residents of

Plaintiffs’ communities have a common right to be free from such conduct and to be free from

conduct that creates a disturbance and reasonable apprehension of danger to person and property.




                                                 61
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 62 of 101. PageID #: 10402



ANSWER:        Paragraph 107 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 107 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 107 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       108.    The public nuisance is an absolute public nuisance because Defendants’ nuisance-

creating conduct was intentional and unreasonable and/or violated statutes which established

specific legal requirements for the protection of others.

ANSWER:         Paragraph 108 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 108 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 108 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       109.    Defendants have created and maintained an absolute public nuisance through their

ongoing conduct of marketing, distributing, dispensing, and selling opioids, which are

dangerously addictive drugs, in a manner which caused prescriptions and sales of opioids to

skyrocket in Plaintiffs’ communities, flooded Plaintiffs’ communities with opioids, and

facilitated and encouraged the flow and diversion of opioids into an illegal, secondary market,

resulting in devastating consequences to Plaintiffs and the residents of Plaintiffs’ communities.



                                                 62
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 63 of 101. PageID #: 10403



ANSWER:        Paragraph 109 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 109 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 109 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       110.    Defendants know, and have known, that their intentional, unreasonable, and

unlawful conduct will cause, and has caused, opioids to be used and possessed illegally and that

their conduct has produced an ongoing nuisance that has had, and will continue to have, a

detrimental effect upon the public health, welfare, safety, peace, comfort, and convenience of

Plaintiffs and Plaintiffs’ communities.

ANSWER:        Paragraph 110 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 110 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 110 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       111.    Defendants’ conduct has created an ongoing, significant, unlawful, and

unreasonable interference with rights common to the general public, including the public health,

welfare, safety, peace, comfort, and convenience of Plaintiffs and Plaintiffs’ communities. See

Restatement (Second) of Torts § 821B.



                                               63
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 64 of 101. PageID #: 10404



ANSWER:        Paragraph 111 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 111 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 111 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       112.    The interference is unreasonable because Defendants’ nuisance-creating conduct:

               a.     Involves a significant interference with the public health, the public safety,
                      the public peace, the public comfort, and/or the public convenience;

               b.     At all relevant times was and is proscribed by state and federal laws and
                      regulations; and/or

               c.     Is of a continuing nature and, as Defendants know, has had and is
                      continuing to have a significant effect upon rights common to the general
                      public, including the public health, the public safety, the public peace, the
                      public comfort, and/or the public convenience.

ANSWER:        Paragraph 112 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 112 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 112 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       113.    The significant interference with rights common to the general public is described

in detail throughout this Complaint and includes:

               a.     The creation and fostering of an illegal, secondary market for prescription
                      opioids;

                                               64
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 65 of 101. PageID #: 10405



               b.     Easy access to prescription opioids by children and teenagers;

               c.     A staggering increase in opioid abuse, addiction, overdose, injuries, and
                      deaths;

               d.     Infants being born dependent on opioids due to prenatal exposure, causing
                      severe withdrawal symptoms and lasting developmental impacts;

               e.     Employers have lost the value of productive and healthy employees; and

               f.     Increased costs and expenses for Plaintiffs relating to healthcare services,
                      law enforcement, the criminal justice system, social services, and
                      education systems.

ANSWER:        Paragraph 113 states legal conclusions to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 113 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 113 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       114.    Defendants intentionally and unreasonably and/or unlawfully deceptively

marketed and pushed as many opioids onto the market as possible, fueling addiction to and

diversion of these powerful narcotics, resulting in increased addiction and abuse, an elevated

level of crime, death and injuries to the residents of Plaintiffs’ communities, a higher level of

fear, discomfort and inconvenience to the residents of Plaintiffs’ communities, and direct costs to

Plaintiffs and Plaintiffs’ communities.

ANSWER:        Paragraph 114 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 114 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 114 are not directed


                                                65
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 66 of 101. PageID #: 10406



toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       115.    Each Defendant is liable for creating the public nuisance because the intentional

and unreasonable and/or unlawful conduct of each Defendant was a substantial factor in

producing the public nuisance and harm to Plaintiffs.

ANSWER:         Paragraph 115 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 115 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 115 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       116.    A violation of any rule or law controlling the sale and/or distribution of a drug of

abuse in Plaintiffs’ communities constitutes an absolute public nuisance. See e.g. R.C. § 4729.35

(“The violation by a . . . person of any laws of Ohio or of the United States of America or of any

rule of the board of pharmacy controlling the distribution of a drug of abuse . . . constitute[s] a

public nuisance[.]”).

ANSWER:        Paragraph 116 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 116 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 116 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to



                                                66
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 67 of 101. PageID #: 10407



such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       117.    In the sale, distribution, and dispensation of opioids in Ohio and Plaintiffs’

communities, Defendants violated federal law, including, but not limited to, 21 U.S.C.A. § 823

and 21 C.F.R. § 1301.74, and Ohio law, including, but not limited to, R.C. § 4729.01(F)),

R.C. §§4729.51-4729.53, and O.A.C. §§ 4729-9-12, 4729-9-16, 4729-9-28, and 4729-9-05(A).

ANSWER:        Paragraph 117 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 117 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 117 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       118.    Defendants’ unlawful nuisance-creating conduct includes violating federal and

Ohio statutes and regulations, including the controlled substances laws, by:

               a.     Distributing, dispensing, by distributors and selling by manufacturers of
                      opioids in ways that facilitated and encouraged their flow into the illegal,
                      secondary market;

               b.     Distributing, dispensing, by distributors and selling by manufacturers of
                      opioids without maintaining effective controls against the diversion of
                      opioids;

               c.     Choosing not to effectively monitor for suspicious orders;

               d.     Choosing not to investigate suspicious orders;

               e.     Choosing not to report suspicious orders;

               f.     Choosing not to stop or suspend shipments of suspicious orders;


                                                67
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 68 of 101. PageID #: 10408



               g.     Distributing, dispensing, by distributors and selling by manufacturers of
                      opioids prescribed by “pill mills” when Defendants knew or should have
                      known the opioids were being prescribed by “pill mills;”

               h.     Defendants’ intentional and unreasonable nuisance-creating conduct, for
                      which the gravity of the harm outweighs the utility of the conduct,
                      includes:

               i.     Distributing, dispensing by distributors and selling by manufacturers of
                      opioids in ways that facilitated and encouraged their flow into the illegal,
                      secondary market;

               j.     Distributing and dispensing by distributors and selling by manufacturers
                      of opioids without maintaining effective controls against the diversion of
                      opioids;

               k.     Choosing not to effectively monitor for suspicious orders;

               l.     Choosing not to investigate suspicious orders;

               m.     Choosing not to report suspicious orders;

               n.     Choosing not to stop or suspend shipments of suspicious orders; and

               o.     Distributing, dispensing, by distributors and selling by manufacturers of
                      opioids prescribed by “pill mills” when Defendants knew or should have
                      known the opioids were being prescribed by “pill mills.”

ANSWER:        Paragraph 118 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 118 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 118 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       119.    Defendants intentionally and unreasonably distributed, dispensed, and sold opioids

that Defendants knew would be diverted into the illegal, secondary market and would be obtained

by persons with criminal purposes.


                                               68
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 69 of 101. PageID #: 10409



ANSWER:        Paragraph 119 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 119 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 119 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       120.    The Marketing Defendants intentionally and unreasonably engaged in a deceptive

marketing scheme that was designed to, and successfully did, change the perception of opioids

and cause their prescribing and sales to skyrocket in Plaintiffs’ communities.

ANSWER:        The allegations contained in Paragraph 120 are not directed toward Walmart and

therefore no response from Walmart is required. Paragraph 120 states a legal conclusion to

which no response is required. To the extent a response to such allegations is required, Walmart

is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       121.    The Marketing Defendants intentionally and unreasonably misled Plaintiffs,

healthcare providers, and the public about the risks and benefits of opioids, including minimizing

the risks of addiction and overdose and exaggerating the purported benefits of long-term use of

opioids for the treatment of chronic pain.

ANSWER:        The allegations contained in Paragraph 121 are not directed toward Walmart and

therefore no response from Walmart is required. Paragraph 121 states a legal conclusion to

which no response is required. To the extent a response to such allegations is required, Walmart




                                                69
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 70 of 101. PageID #: 10410



is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       122.     The Marketing Defendants violated Ohio and federal statutes and regulations,

including the controlled substances laws, by engaging in the deceptive marketing of opioids, as

described in this Complaint.

ANSWER:         The allegations contained in Paragraph 122 are not directed toward Walmart and

therefore no response from Walmart is required. Paragraph 122 states a legal conclusion to

which no response is required. To the extent a response to such allegations is required, Walmart

is without knowledge or information sufficient to form a belief as to their truth; such allegations

are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5).

       123.     In the distribution, dispensation, and sale of opioids in Ohio and Plaintiffs’

communities, Defendants violated and/or aided and abetted violations of R.C. § 2925.02(A),

which states:

                “No person shall knowingly do any of the following:

                (1) By force, threat, or deception, administer to another or induce
                or cause another to use a controlled substance; . . . or

                (3) By any means, administer or furnish to another or induce or
                cause another to use a controlled substance, and thereby cause
                serious physical harm to the other person, or cause the other person
                to become drug dependent.”

ANSWER:         Paragraph 123 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 123 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 123 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a




                                                70
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 71 of 101. PageID #: 10411



belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       124.    Defendants are in the business of manufacturing, marketing, selling and/or

distributing prescription drugs, including opioids, which are specifically known to Defendants to

be dangerous because inter alia these drugs are defined under federal and state law as substances

posing a high potential for abuse and addiction.           Defendants are in the business of

manufacturing, marketing, distributing, and/or dispensing prescription drugs, including opioids,

which are specifically known to Defendants to be dangerous because inter alia these drugs are

defined under federal and state law as substances posing a high potential for abuse and addiction.

ANSWER:         Paragraph 124 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 124 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 124 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       125.    Indeed, opioids are akin to medical-grade heroin. Defendants’ wrongful conduct

of deceptively marketing and pushing as many opioids onto the market as possible led directly to

the public nuisance and harm to Plaintiffs—exactly as would be expected when medical-grade

heroin in the form of prescription opioids are deceptively marketed, flood the community, and

are diverted into an illegal, secondary market.

ANSWER:        Paragraph 125 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 125 as they



                                                  71
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 72 of 101. PageID #: 10412



apply to Walmart. Further, the remaining allegations contained in Paragraph 125 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       126.    Defendants had control over their conduct in Plaintiffs’ communities and that

conduct has had an adverse effect on rights common to the general public. Marketing Defendants

controlled their deceptive advertising and efforts to mislead the public, including their acts and

omissions in detailing by their sales representatives, online communications, publications,

Continuing Medical Education programs and other speaking events, and other means described

in this Complaint. Defendants had control over their own shipments of opioids and over their

reporting, or lack thereof, of suspicious prescribers and orders. Each of the Defendants controlled

the systems they developed to prevent diversion, whether they filled orders they knew or should

have known were likely to be diverted or fuel an illegal market.

ANSWER:        Paragraph 126 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 126 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 126 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       127.    It was reasonably foreseeable that Defendants’ actions and omissions would result

in the public nuisance and harm to Plaintiffs described herein.



                                                72
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 73 of 101. PageID #: 10413



ANSWER:        Paragraph 127 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 127 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 127 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       128.    Because of the Marketing Defendants’ deceptive marketing of opioids and

Defendants’ special positions within the closed system of opioid distribution, without

Defendants’ actions, opioid use would not have become so widespread, and the enormous public

health hazard of prescription opioid and heroin overuse, abuse, and addiction that now exists

would have been averted.

ANSWER:         Paragraph 128 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 128 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 128 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       129.    The public nuisance created by Defendants’ actions is substantial and unreasonable.

It has caused and continues to cause significant harm to Plaintiffs’ communities and the harm

inflicted outweighs any offsetting benefit.




                                               73
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 74 of 101. PageID #: 10414



ANSWER:        Paragraph 129 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 129 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 129 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       130.    The externalized risks associated with Defendants’ nuisance-creating conduct as

described herein greatly exceed the internalized benefits.

ANSWER:         Paragraph 130 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 130 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 130 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       131.    As a direct and proximate result of Defendants’ tortious conduct and the public

nuisance created by Defendants, Plaintiffs have suffered and will continue to suffer economic

damages including, but not limited to, significant expenses for police, emergency, health,

prosecution, corrections, rehabilitation, and other services.




                                                 74
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 75 of 101. PageID #: 10415



ANSWER:        Paragraph 131 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 131 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 131 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       132.    As a direct and proximate result of Defendants’ tortious conduct and the public

nuisance created by Defendants, Plaintiffs have suffered and will continue to suffer stigma

damage, non-physical property damage, and damage to its proprietary interests.

ANSWER:        Paragraph 132 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 132 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 132 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       133.    The nuisance created by Defendants’ conduct is abatable.

ANSWER:        Paragraph 133 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 133 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 133 are not directed



                                               75
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 76 of 101. PageID #: 10416



toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

          134.   Defendants’ misconduct alleged in this case is ongoing and persistent.

ANSWER:          Paragraph 134 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 134 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 134 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

          135.   Defendants’ misconduct alleged in this case does not concern a discrete event or

discrete emergency of the sort a political subdivision would reasonably expect to occur, and is

not part of the normal and expected costs of a local government’s existence. Plaintiffs allege

wrongful acts which are neither discrete nor of the sort a local government can reasonably

expect.

ANSWER:          Paragraph 135 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 135 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 135 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a




                                                 76
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 77 of 101. PageID #: 10417



belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       136.    Plaintiffs have incurred expenditures for special programs over and above

Plaintiffs’ ordinary public services.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 136 pertaining to purported economic damages;

such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5). Walmart denies

that Plaintiffs are entitled to relief on the claims asserted against Walmart. Further, Paragraph

136 states a legal conclusion to which no response is required. To the extent a response is

required, Walmart denies the legal conclusion stated in Paragraph 136 and further denies the

remaining allegations contained in Paragraph 136 as they apply to Walmart.

       137.    Plaintiffs seek to abate the nuisance created by the Defendants’ unreasonable,

unlawful, intentional, ongoing, continuing, and persistent actions and omissions and

unreasonable interference with rights common to the general public.

ANSWER:        Paragraph 137 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 137 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 137 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).




                                               77
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 78 of 101. PageID #: 10418



       138.    Plaintiffs have suffered, and will continue to suffer, unique harms as described in

this Complaint, which are of a different kind and degree than Ohio citizens at large. These are

harms that can only be suffered by Plaintiffs.

ANSWER:        Paragraph 138 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 138 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 138 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       139.    Plaintiffs are asserting their own rights and interests and Plaintiffs’ claims are not

based upon or derivative of the rights of others.

ANSWER:        Paragraph 139 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 139 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 139 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       140.    The tortious conduct of each Defendant was a substantial factor in creating the

absolute public nuisance.




                                                    78
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 79 of 101. PageID #: 10419



ANSWER:         Paragraph 140 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 140 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 140 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       141.    The tortious conduct of each Defendant was a substantial factor in producing

harm to Plaintiffs.

ANSWER:        Paragraph 141 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 141 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 141 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       142.    Plaintiffs have suffered an indivisible injury as a result of the tortious conduct of

Defendants.

ANSWER:         Paragraph 142 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 142 as they

apply to Walmart. Walmart denies that Plaintiffs are entitled to relief on the claims asserted

against Walmart. Further, the remaining allegations contained in Paragraph 142 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to



                                                79
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 80 of 101. PageID #: 10420



such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       143.    Defendants acted with actual malice because Defendants acted with a conscious

disregard for the rights and safety of other persons, and said actions had a great probability of

causing substantial harm.

ANSWER:        Paragraph 143 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 143 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 143 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a

belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       144.    Plaintiffs assert this Cause of Action as a common law tort claim for absolute

public nuisance and not as a “product liability claim” as defined in R.C. § 2307.71. In this Count,

Plaintiffs do not seek damages for death, physical injury to person, emotional distress, or

physical damages to property, as defined under the Ohio Product Liability Act.

ANSWER:        Paragraph 144 states a legal conclusion to which no response is required. To the

extent a response is required, Walmart denies the allegations contained in Paragraph 144 as they

apply to Walmart. Further, the remaining allegations contained in Paragraph 144 are not directed

toward Walmart and therefore no response from Walmart is required. To the extent a response to

such allegations is required, Walmart is without knowledge or information sufficient to form a




                                                80
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 81 of 101. PageID #: 10421



belief as to their truth; such allegations are therefore deemed to be denied under Fed. R. Civ. P.

8(b)(5).

       145.    Plaintiffs seek all legal and equitable relief as allowed by law, including inter alia

injunctive relief, restitution, disgorgement of profits, compensatory and punitive damages, and

all damages allowed by law to be paid by the Defendants, attorney fees and costs, and pre and

post- judgment interest.

ANSWER:        Walmart is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 145 pertaining to purported economic damages;

such allegations are therefore deemed to be denied under Fed. R. Civ. P. 8(b)(5). Walmart denies

that Plaintiffs are entitled to relief on the claims asserted against Walmart. Further, Paragraph

145 states a legal conclusion to which no response is required. To the extent a response is

required, Walmart denies the legal conclusion stated in Paragraph 145 and further denies the

remaining allegations contained in Paragraph 145 as they apply to Walmart.




                                                81
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 82 of 101. PageID #: 10422



                            AFFIRMATIVE AND OTHER DEFENSES

       Having answered the allegations of Plaintiffs’ Amendments, and having denied any

liability whatsoever, Walmart further denies any allegations that have not been expressly

admitted and sets forth below its defenses. By setting forth these defenses, Walmart does not

assume the burden of proving any fact, issue, or element of a cause of action where such burden

properly belongs to Plaintiffs. Moreover, Walmart does not intend these defenses to be, nor shall

they be construed as, an acknowledgement that any particular issue or subject matter is relevant

to Plaintiffs’ allegations. Walmart does not admit or acknowledge that it bears the burden of

proof or burden of persuasion with respect to any such defense. Upon completion of discovery, if

the facts warrant, Walmart may withdraw any of these defenses as may be appropriate. Walmart

reserves the right to (i) rely on any other applicable defenses set forth in any Answer or listing of

affirmative defenses of any other Walmart in this Action, (ii) rely on any other defenses that may

become apparent during fact or expert discovery in this matter, and (iii) to amend its Answer to

assert any such defenses.

                                        FIRST DEFENSE

       The Complaint fails to state facts sufficient to constitute a claim upon which relief may

be granted against Walmart.

                                      SECOND DEFENSE

       Plaintiffs’ claims are barred by the applicable statutes of limitations.

                                       THIRD DEFENSE

       Plaintiffs’ claims are barred by the applicable statute of repose.

                                      FOURTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of laches.




                                                 82
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 83 of 101. PageID #: 10423



                                           FIFTH DEFENSE

       Plaintiffs’ claims are barred or limited for lack of standing.

                                           SIXTH DEFENSE

       Plaintiffs’ claims are barred by the voluntary payment doctrine.

                                          SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack capacity to bring

their claims, including claims indirectly maintained on behalf of their citizens and claims brought

as parens patriae.

                                          EIGHTH DEFENSE

       Plaintiffs’ claims are barred because Plaintiffs are not the real parties in interest.

                                           NINTH DEFENSE

       Plaintiffs’ claims are not ripe and/or have been mooted.

                                          TENTH DEFENSE

       Plaintiffs’ claims and damages are barred or limited, in whole or in part, by common law,

statutory, and state constitutional constraints on the exercise of police powers by a municipality.

                                     ELEVENTH DEFENSE

       Plaintiffs’ claims and damages are barred or limited by the political question and

separation of powers doctrines and because their claims implicate issues of statewide importance

that are reserved for state regulation.

                                      TWELFTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of unclean hands.

                                    THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of in pari delicto.




                                                 83
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 84 of 101. PageID #: 10424



                                   FOURTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust administrative

remedies or to satisfy other procedural prerequisites.

                                    FIFTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of estoppel, waiver, and/or ratification.

                                    SIXTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of res judicata and collateral estoppel.

                                  SEVENTEENTH DEFENSE

       Venue may be improper and/or inconvenient in this Court.

                                   EIGHTEENTH DEFENSE

       Plaintiffs’ claims are barred or limited by the terms and effect of any applicable consent

judgment or settlement, including by operation of the doctrines of res judicata and collateral

estoppel, failure to fulfill conditions precedent, failure to provide requisite notice, payment,

accord and satisfaction, and compromise and settlement.

                                   NINETEENTH DEFENSE

       Plaintiffs have failed to join all necessary parties, including without limitation health care

providers, prescribers, patients, and other third parties whom Plaintiffs allege engaged in the

unauthorized or illicit prescription, dispensing, diversion, or use of prescription opioid products.

                                    TWENTIETH DEFENSE

       Plaintiffs’ claims against Walmart do not arise out of the same transactions or

occurrences as their claims against other defendants, as required for joinder of parties.




                                                 84
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 85 of 101. PageID #: 10425



                                 TWENTY-FIRST DEFENSE

       Plaintiffs’ claims are barred to the extent they relate to Walmart’s alleged lobbying or

other activities protected by the First Amendment to the Constitution of the United States or by

the Constitution of the State of Ohio or that of any other state whose laws may apply.

                               TWENTY-SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the Due

Process or Ex Post Facto clauses of the United States or Ohio constitutions.

                                 TWENTY-THIRD DEFENSE

       Walmart’s rights under the Due Process Clause of the U.S. Constitution and applicable

state Constitution or statute are violated by any financial or other arrangement that might distort

a government attorney’s duty to pursue justice rather than his or her personal interests, financial

or otherwise, in the context of a civil enforcement proceeding, including by Plaintiffs’ use of a

contingency fee contract with private counsel.

                               TWENTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the

Dormant Commerce Clause of the United States Constitution.

                                 TWENTY-FIFTH DEFENSE

       Walmart denies all types of causation, including without limitation, cause in fact,

proximate cause and producing cause, with respect to the claims asserted against Walmart.

                                 TWENTY-SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Walmart did not proximately

cause the damages complained of, and because the acts of other persons (including individuals

engaged in the illegal distribution or use of opioids without a proper prescription) intervened

between Walmart’s acts and Plaintiffs’ harms. Walmart had no legal duty to protect Plaintiffs


                                                 85
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 86 of 101. PageID #: 10426



from the intentional criminal acts of third persons, which are superseding causes that extinguish

any liability.

                               TWENTY-SEVENTH DEFENSE

        The injuries and damages claimed by Plaintiffs resulted from an intervening or

superseding cause and/or causes, and any act or omission on the part of Walmart was not the

proximate and/or competent producing cause of such alleged injuries and damages.

                                TWENTY-EIGHTH DEFENSE

        Plaintiffs’ injuries and damages, if any, were due to misuse, illicit use, or abuse of the

medications at issue on the part of the medication users, for which Walmart is not liable.

                                 TWENTY-NINTH DEFENSE

        Any injuries and/or damages sustained by Plaintiffs may have been caused or contributed

to by the negligence or actual conduct of Plaintiffs and/or other persons, firms, corporations, or

entities over whom Walmart had no control or right of control and for whom it is not responsible.

                                    THIRTIETH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or damages

were caused by unforeseeable and uncontrollable forces over which Walmart had no control and

for which Walmart is not responsible, including without limitation pre-existing or unrelated

medical conditions.

                                   THIRTY-FIRST DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because any and all damages alleged by

Plaintiffs were caused by misuse of the products involved, failure to use the products properly,

and/or alteration or modification of, or criminal misuse or abuse of, the prescribed medications

by third parties over whom Walmart had no control, for whom Walmart are not responsible, and

that operated as superseding causes that extinguish any liability.


                                                 86
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 87 of 101. PageID #: 10427



                                THIRTY-SECOND DEFENSE

       Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.


                                 THIRTY-THIRD DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Plaintiffs suffered no injuries or

damages as a result of any action by Walmart.

                                THIRTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the derivative injury rule and

the remoteness doctrine bar Plaintiffs from recovering payments that they allegedly made on

behalf their residents to reimburse any expenses for health care, pharmaceutical care, and/or

other public services.

                                 THIRTY-FIFTH DEFENSE

       Plaintiffs’ claims are barred to the extent that Walmart has valid defenses that bar

recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

                                 THIRTY-SIXTH DEFENSE

       Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’ claims

were properly made by individuals on whose behalf or for whose alleged damages Plaintiffs seek

to recover.

                               THIRTY-SEVENTH DEFENSE

       Plaintiffs have failed to comply with the requirement that they identify each patient in

whose claim(s) they have a subrogation interest and on whose behalf they have incurred costs.

                                THIRTY-EIGHTH DEFENSE

       Plaintiffs fail to plead that they reimbursed any prescriptions for any opioid distributed by

Walmart that harmed patients and should not have been prescribed or distributed, that Walmart



                                                87
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 88 of 101. PageID #: 10428



caused any health care provider to write any ineffective or harmful opioid prescriptions, or that

any specific prescription was unauthorized, medically unnecessary, ineffective, or harmful.

                                  THIRTY-NINTH DEFENSE

        Plaintiffs’ claims are barred to the extent that Plaintiffs’ alleged damages are speculative,

uncertain, and hypothetical.

                                      FORTIETH DEFENSE

        Any recovery by Plaintiffs may be barred, in whole or in part, by the principle of

comparative or contributory fault.

                                     FORTY-FIRST DEFENSE

        Any recovery against Walmart is barred or limited under the principles of assumption of

the risk and informed consent.

                                  FORTY-SECOND DEFENSE

        Plaintiffs’ damages, if any, were caused by the active, direct, and proximate negligence

or actual conduct of entities or persons other than Walmart, and in the event that Walmart is

found to be liable to Plaintiffs, Walmart will be entitled to indemnification, contribution, and/or

apportionment.

                                   FORTY-THIRD DEFENSE

        Walmart asserts its right to a proportionate reduction of any damages found against

Walmart based on the negligence or other conduct of any settling tortfeasor and/or responsible

third party and/or Plaintiffs.

                                  FORTY-FOURTH DEFENSE

        A specific percentage of the tortious conduct that proximately caused the injury or loss to

person or property is attributable to (i) each Plaintiff, (ii) other parties from whom Plaintiffs seek

recovery, and (iii) persons from whom Plaintiffs do not seek recovery in this action, including,


                                                 88
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 89 of 101. PageID #: 10429



but not limited to, prescribing practitioners, non-party pharmacies and pharmacists, individuals

and entities involved in diversion and distribution of prescription opioids, individuals and entities

involved in import, distribution, and sale of illegal opioids, individuals involved in procuring

diverted prescription opioids and/or illegal drugs, delivery services, federal, state, and local

government entities, and health insurers and pharmacy benefit managers. Ohio Revised Code

§ 2307.23.

                                    FORTY-FIFTH DEFENSE

        Any verdict or judgment that might be recovered by Plaintiffs must be reduced by those

amounts that have already indemnified or with reasonable certainty will indemnify Plaintiffs in

whole or in part for any past or future claimed economic loss from any collateral source or any

other applicable law.

                                    FORTY-SIXTH DEFENSE

        If Walmart is found liable for Plaintiffs’ alleged injuries and losses (which liability is

specifically denied), the facts will show that Walmart caused fifty percent or less of the conduct

that proximately caused such injuries or loss and is liable only for its proportionate share of the

damages that represent economic loss. See Ohio Revised Code §§ 2307.22-.23. Any recovery by

Plaintiffs must be reduced pursuant to Ohio Rev. Code §§ 2315.32-35 and 2307.23 to account for

the acts or omissions attributable to Plaintiffs.

                                  FORTY-SEVENTH DEFENSE

        The damages which Plaintiffs may be entitled to recover if liability is established (which

liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.




                                                    89
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 90 of 101. PageID #: 10430



                                  FORTY-EIGHTH DEFENSE

       Any damages that Plaintiffs may recover against Walmart must be reduced to the extent

that Plaintiffs are seeking damages for alleged injuries or expenses related to the same user(s) of

the subject drugs, or damages recovered or recoverable by other actual or potential plaintiffs.

Any damages that Plaintiffs may recover against Walmart must be reduced to the extent they

unjustly enrich Plaintiffs.

                                   FORTY-NINTH DEFENSE

       Plaintiffs’ claims against Walmart are barred to the extent they rely, explicitly or

implicitly, on a theory of market-share liability.

                                      FIFTIETH DEFENSE

       Plaintiffs’ claims against Walmart are barred or limited by the economic loss rule.

                                    FIFTY-FIRST DEFENSE

       Plaintiffs are barred, in whole or in part, from recovering costs incurred in providing

public services by the free public services and/or municipal cost recovery doctrine.

                                  FIFTY-SECOND DEFENSE

       Plaintiffs may have failed or refused to exercise reasonable care and diligence to avoid

loss and minimize damages and, therefore, may not recover for losses that could have been

prevented by reasonable efforts on its part, or by expenditures which might reasonably have been

made. Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate damages, if

any.

                                    FIFTY-THIRD DEFENSE

       To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled to such

relief because Plaintiffs have an adequate remedy at law.




                                                 90
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 91 of 101. PageID #: 10431



                                 FIFTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because federal agencies have exclusive

or primary jurisdiction over the matters asserted in the Complaint.

                                   FIFTY-FIFTH DEFENSE

       Plaintiffs’ claims are preempted by federal law, including (without limitation) the federal

Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

                                   FIFTY-SIXTH DEFENSE

       The conduct of Walmart conformed with the FDCA and the requirements of the Food and

Drug Administration (“FDA”), and the activities of Walmart alleged in the Complaint conformed

with all state and federal statutes, regulations, and industry standards based on the state of

knowledge at the relevant time(s) alleged in the Complaint.

                                 FIFTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567 (2011), and

Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

                                  FIFTY-EIGHTH DEFENSE

       Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes and

objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

                                   FIFTY-NINTH DEFENSE

       To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’




                                                91
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 92 of 101. PageID #: 10432



disclosure of information related to the safety of their medications at issue, such claims are

barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm’n, 531 U.S. 341 (2001).

                                    SIXTIETH DEFENSE

       To the extent Plaintiffs assert claims that depend solely on violations of federal law,

including any claims of “fraud on the Drug Enforcement Administration” (“DEA”) with respect

to Walmart’s compliance with statutes or regulations administered and/or enforced by the DEA,

such claims are barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm’n, 531

U.S. 341 (2001).

                                  SIXTY-FIRST DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the deference that common law

accords discretionary actions by the FDA under the FDCA and discretionary actions by the DEA

under the Controlled Substances Act.

                                 SIXTY-SECOND DEFENSE

       If Plaintiffs incurred the damages alleged, which is expressly denied, Walmart is not

liable for damages because the methods, standards, or techniques of designing, manufacturing,

labeling, and distributing the prescription medications at issue complied with and were in

conformity with the laws and regulations of the Controlled Substances Act, the FDCA, and the

generally recognized state of the art in the industry at the time the product was designed,

manufactured, labeled, and distributed.

                                  SIXTY-THIRD DEFENSE

       Plaintiffs’ claims are barred to the extent they are based on any allegations involving

failure to provide adequate warnings or information because all warnings or information that

accompanied the allegedly distributed products were approved by the United States Food &

Drug Administration for a product approved under the Federal Food, Drug, and Cosmetic Act


                                             92
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 93 of 101. PageID #: 10433



(21 U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service Act (42

U.S.C. Section 262), as amended, or the warnings and information provided were those stated in

monographs developed by the United States Food & Drug Administration for pharmaceutical

products that may be distributed without an approved new drug application.

                                  SIXTY-FOURTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the learned intermediary doctrine.

                                   SIXTY-FIFTH DEFENSE

       Walmart did not owe or breach any statutory or common law duty to Plaintiffs.

                                   SIXTY-SIXTH DEFENSE

       Walmart appropriately, completely, and fully performed and discharged any and all

obligations and legal duties arising out of the matters alleged in the Complaint.

                                 SIXTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Walmart complied at all

relevant times with all applicable laws, including all legal and regulatory duties.

                                  SIXTY-EIGHTH DEFENSE

       To the extent that Plaintiffs rely on letters or other informal guidance from the DEA to

establish Walmart’s regulatory duties, such informal guidance cannot enlarge Walmart’s

regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

                                   SIXTY-NINTH DEFENSE

       Plaintiffs’ claims are barred to the extent they are based on alleged violations of industry

customs because purported industry customs do not create legal duties on Walmart.




                                                 93
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 94 of 101. PageID #: 10434



                                     SEVENTIETH DEFENSE

        The claims asserted in the Complaint are barred, in whole or in part, by the Restatement

(Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts: Products

Liability § 6.

                                    SEVENTY-FIRST DEFENSE

        To the extent that Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

                                SEVENTY-SECOND DEFENSE

        Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to Walmart.

                                 SEVENTY-THIRD DEFENSE

        Plaintiffs’ claims are barred in whole or in part because no conduct of Walmart was

misleading, unfair, or deceptive.

                                SEVENTY-FOURTH DEFENSE

        Plaintiffs’ claims may be barred, in whole or in part, because neither the users nor their

prescribers of the medications distributed by Walmart, nor Plaintiffs themselves, relied to their

detriment upon any statement by Walmart in determining to use the medications at issue.

                                    SEVENTY-FIFTH DEFENSE

        Walmart is not liable for any statements in the Manufacturer Defendants’ branded or

unbranded materials.

                                    SEVENTY-SIXTH DEFENSE

        Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory authority to

bring a nuisance claim under Ohio law or their own applicable county or municipal codes or

regulations.


                                                  94
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 95 of 101. PageID #: 10435



                             SEVENTY-SEVENTIETH DEFENSE

       Plaintiffs’ common law and statutory public nuisance claims are barred or limited to the

extent that they have been abrogated or otherwise curtailed by the Ohio Products Liability Act,

Ohio Rev. Code § 2307.71, et seq.

                                SEVENTY-EIGHTH DEFENSE

       Plaintiffs’ claim of public nuisance is barred or limited because no action of Walmart

involved interference with real property; illegal conduct perpetrated by third parties involving the

use of an otherwise legal product does not involve a public right against the distributor sufficient

to state a claim for public nuisance; the alleged public nuisance would have impermissible

extraterritorial reach; and the alleged conduct of Walmart is too remote from the alleged injury

as a matter of law and due process.

                                 SEVENTY-NINTH DEFENSE

       Plaintiffs’ claim for unjust enrichment is barred or limited because Walmart did not

receive and retain any alleged benefit from Plaintiffs.

                                      EIGHTIETH DEFENSE

       Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable Ohio

statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

                                  EIGHTY-FIRST DEFENSE

       Plaintiffs’ claims are barred, reduced, and/or limited to the extent that Walmart is entitled

to a credit or setoff for any and all sums Plaintiffs has received in the way of any and all

settlements.

                                EIGHTY-SECOND DEFENSES

       Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of acquiescence,

settlement, or release.


                                                95
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 96 of 101. PageID #: 10436



                                   EIGHTY-THIRD DEFENSE

        Walmart’s liability, if any, will not result from their conduct but is solely the result of an

obligation imposed by law, and thus Walmart is entitled to complete indemnity, express or

implied, by other parties.

                                  EIGHTY-FOURTH DEFENSE

        Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are barred or

reduced by applicable law or statute or, in the alternative, are unconstitutional insofar as they

violate the Due Process Clauses of the United States Constitution, the Excessive Fines Clause of

the Eighth Amendment of the United States Constitution, the Full Faith and Credit Clause of the

United States Constitution, the Double Jeopardy Clause of the Fifth Amendment to the United

States Constitution, the Equal Protection Clause of the Fourteenth Amendment to the United

States Constitution, the Sixth Amendment to the United States Constitution, and applicable

provisions of the Constitution of Ohio or that of any other state whose laws may apply. Any law,

statute or other authority purporting to permit the recovery of punitive damages or civil penalties

in this case is unconstitutional, facially and as applied, to the extent that, without limitation, it:

        (1) lacks constitutionally sufficient standards to guide and restrain the jury’s discretion in

        determining whether to award punitive damages or civil penalties and/or the amount, if

        any;

        (2) is void for vagueness in that it fails to provide adequate advance notice as to what

        conduct will result in punitive damages or civil penalties;

        (3) unconstitutionally may permit recovery of punitive damages or civil penalties based

        on harms to third parties, out-of-state conduct, conduct that complied with applicable

        law, or conduct that was not directed, or did not proximately cause harm, to Plaintiffs;




                                                   96
Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 97 of 101. PageID #: 10437



    (4) permits the imposition of punitive damages where the burden of proof is less than

    clear and convincing evidence;

    (5) permits the imposition of punitive damages without bifurcating the trial and trying all

    punitive damages issues separately, only if and after a finding on the merits of the

    liability of the Walmart;

    (6) permits the imposition of punitive damages without any predetermined limit on any

    such award;

    (7) permits an imposition of punitive damages that allows for multiple punishments for

    the same alleged act(s) or omission(s);

    (8) unconstitutionally may permit recovery of punitive damages or civil penalties in an

    amount that is not both reasonable and proportionate to the amount of harm, if any, to

    Plaintiffs and to the amount of compensatory damages, if any;

    (9) unconstitutionally may permit jury consideration of net worth or other financial

    information relating to Defendants;

    (10) lacks constitutionally sufficient standards to be applied by the trial court in post-

    verdict review of any award of punitive damages or civil penalties;

    (11) lacks constitutionally sufficient standards for appellate review of any award of

    punitive damages or civil penalties;

    (12) would unconstitutionally impose a penalty, criminal in nature, without according to

    Defendants the same procedural protections that are accorded to criminal defendants

    under the constitutions of the United States, this State, and any other state whose laws

    may apply; and




                                              97
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 98 of 101. PageID #: 10438



       (13) otherwise fails to satisfy Supreme Court precedent, including, without limitation,

       Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance

       Resources, Inc., 509 U.S. 443 (1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996);

       State Farm Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Philip Morris USA v.

       Williams, 549 U.S. 346 (2007).

                                  EIGHTY-FIFTH DEFENSE

       To the extent that Plaintiffs seeks punitive, exemplary, or aggravated damages, any such

damages are barred because the product at issue, and its labeling, were subject to and received

pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                                  EIGHTY-SIXTH DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs cannot

prove by clear and convincing evidence that Walmart was grossly negligent and Walmart has

neither acted nor failed to act in a manner that entitles Plaintiffs to recover punitive or exemplary

damages.

                                EIGHTY-SEVENTH DEFENSE

       Plaintiffs cannot obtain relief on its claims based on actions undertaken by Walmart of

which Walmart provided notice of all material facts.

                                 EIGHTY-EIGHTH DEFENSE

       Walmart is entitled to, and claims the benefit of, all defenses and presumptions set forth

in or arising from any rule of law or statute of this State or any other state whose substantive law

might control the action.




                                                 98
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 99 of 101. PageID #: 10439



                                  EIGHTY-NINTH DEFENSE

       Walmart asserts all applicable defenses under Federal Rules of Civil Procedure 8(c) and

12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation and discovery

proceeds.

                                    NINETIETH DEFENSE

       To the extent they are not otherwise incorporated herein, Walmart incorporates as a

defense the defenses and arguments raised in the motions to dismiss of the Manufacturer

Defendants, Distributor Defendants, and Pharmacy Defendants in this case.

                                  NINETY-FIRST DEFENSE

       Walmart adopts by reference any additional applicable defense pled by any other

defendants not otherwise pled herein.

                                        JURY DEMAND

       Walmart hereby requests a jury trial as to all issues or claims triable in this action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Walmart prays for relief from judgment from Plaintiffs as follows:

       1.     Plaintiffs take nothing by reason of this Complaint or these Amendments;

       2.     Walmart recovers its costs and attorneys’ fees incurred herein; and

       3.     For such further and other relief as the Court deems proper.




                                                 99
Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 100 of 101. PageID #: 10440



Dated: December 23, 2019              Respectfully submitted,



                                      /s/ Tara A. Fumerton
                                      Tara Fumerton
                                      JONES DAY
                                      77 West Wacker
                                      Suite 3500
                                      Chicago, IL 60601.1692
                                      Telephone:     +1.312.782.3939
                                      Facsimile:     +1.312.782.8585

                                      Attorney for Defendant Walmart Inc.




                                     100
 Case: 1:18-op-45090-DAP Doc #: 197 Filed: 12/23/19 101 of 101. PageID #: 10441



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 23, 2019, the foregoing was filed

using the Court’s CM/ECF filing system and will be served via the Court’s CM/ECF filing

system on all attorneys of record.


                                                /s/ Tara A. Fumerton
                                                Tara Fumerton
